 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT



among



AMERICAN CAPITAL STRATEGIES, LTD.,


as the Borrower





THE LENDERS LISTED HEREIN,



WACHOVIA BANK, NATIONAL ASSOCIATION,


as the Administrative Agent, Swingline Lender, and Issuing Lender





and



BRANCH BANKING & TRUST COMPANY,


as Issuing Lender





 

 

 

WACHOVIA CAPITAL MARKETS, LLC,


as Sole Bookrunner and as Joint Lead Arranger





BB&T CAPITAL MARKETS,


as Joint Lead Arranger





CITICORP NORTH AMERICA, INC.,


JPMORGAN CHASE BANK, N.A.



and

THE BANK OF MONTREAL


as Co-Documentation Agents





 

 

 

May 25, 2006



 

 

TABLE OF CONTENTS

ARTICLE I. DEFINITIONS 1

Section 1.1. Defined Terms 1

Section 1.2. Other Definitional Provisions 24

Section 1.3. Currencies Generally 24

Section 1.4. Accounting Terms 26

Section 1.5. Computation of Time Periods 26

ARTICLE II. THE LOANS; AMOUNT AND TERMS 26

Section 2.1. Revolving Loans 26

Section 2.2. Increase of the Commitments 28

Section 2.3. Letter of Credit Subfacility 30

Section 2.4. Swingline Loan Subfacility 33

Section 2.5. Fees 35

Section 2.6. Commitment Reductions 35

Section 2.7. Prepayments 36

Section 2.8. Minimum Principal Amounts 37

Section 2.9. Default Rate and Payment Dates 37

Section 2.10. Conversion Options 37

Section 2.11. Computation of Interest and Fees 38

Section 2.12. Pro Rata Treatment and Payments 39

Section 2.13. Non-Receipt of Funds by the Administrative Agent 41

Section 2.14. Inability to Determine Interest Rate 42

Section 2.15. Illegality 42

Section 2.16. Requirements of Law 43

Section 2.17. Indemnity 44

Section 2.18. Taxes 45

Section 2.19. Indemnification; Nature of Issuing Lender's Duties 47

Section 2.20. Removal of Lenders 48

ARTICLE III. CONDITIONS PRECEDENT 49

Section 3.1. Conditions to Closing 49

Section 3.2. Conditions to All Extensions of Credit 51

ARTICLE IV. REPRESENTATIONS AND WARRANTIES 52

Section 4.1. Existence and Power 52

Section 4.2. Organizational and Governmental Authorization; No Contravention 52

Section 4.3. Binding Effect 53

Section 4.4. Financial Information. 53

Section 4.5. Litigation 53

Section 4.6. Compliance with ERISA 53

Section 4.7. Taxes 53

Section 4.8. Subsidiaries 54

Section 4.9. Investment Company Act 54

Section 4.10. [Reserved] 54

Section 4.11. Ownership of Property; Liens 54

Section 4.12. No Default 54

Section 4.13. Full Disclosure 55

Section 4.14. Environmental Matters 55

Section 4.15. Compliance with Laws 55

Section 4.16. Capital Stock 55

Section 4.17. Margin Stock 55

Section 4.18. Insolvency 55

Section 4.19. Available Non-Pledged Assets 56

Section 4.20. Labor Matters 56

Section 4.21. Patents, Trademarks, Etc 56

Section 4.22. [Reserved] 57

Section 4.23. All Consents Required 57

Section 4.24. Selection Procedures 57

Section 4.25. Tradenames 57

Section 4.26. Credit and Collection Policy 57

Section 4.27. USA PATRIOT Act 57

ARTICLE V. COVENANTS 57

Section 5.1. Financial Statements 57

Section 5.2. Certificates; Other Information 58

Section 5.3. Payment of Taxes and Other Obligations 59

Section 5.4. Notices 59

Section 5.5. Foreign Portfolio Investments; Liens 60

Section 5.6. Inspection of Property, Books and Records 60

Section 5.7. Acquisitions 60

Section 5.8. Restricted Payments 61

Section 5.9. Capital Expenditures 61

Section 5.10. Loans or Advances 61

Section 5.11. Maintenance of Unsecured Debt Rating 61

Section 5.12. Liens 62

Section 5.13. Maintenance of Existence 63

Section 5.14. Dissolution 63

Section 5.15. Consolidations, Mergers and Sales of Assets 64

Section 5.16. Use of Proceeds 64

Section 5.17. Compliance with Laws 64

Section 5.18. Insurance 64

Section 5.19. Change in Fiscal Year 65

Section 5.20. Maintenance of Property 65

Section 5.21. Environmental Notices 65

Section 5.22. Environmental Matters 65

Section 5.23. Environmental Release 65

Section 5.24. [Reserved] 65

Section 5.25. Transactions with Affiliates 65

Section 5.26. Subsidiaries 66

Section 5.27. No Restrictive Agreement 66

Section 5.28. [Reserved] 67

Section 5.29. Additional Debt 67

Section 5.30. [Reserved] 67

Section 5.31. Credit and Collection Policy 67

Section 5.32. Other 67

Section 5.33. Financial Covenants 67

ARTICLE VI. [RESERVED] 68

ARTICLE VII. EVENTS OF DEFAULT 68

Section 7.1. Events of Default 68

Section 7.2. Acceleration; Remedies 72

ARTICLE VIII. THE ADMINISTRATIVE AGENT 72

Section 8.1. Appointment 72

Section 8.2. Delegation of Duties 73

Section 8.3. Exculpatory Provisions 73

Section 8.4. Reliance by Administrative Agent 73

Section 8.5. Notice of Default 74

Section 8.6. Non-Reliance on Administrative Agent and Other Lenders 74

Section 8.7. Indemnification 75

Section 8.8. The Administrative Agent in Its Individual Capacity 75

Section 8.9. Successor Administrative Agent 75

Section 8.10. Other Agents 76

ARTICLE IX. MISCELLANEOUS 77

Section 9.1. Amendments and Waivers 77

Section 9.2. Notices 79

Section 9.3. No Waiver; Cumulative Remedies 81

Section 9.4. Survival of Representations and Warranties 81

Section 9.5. Payment of Expenses and Taxes; Indemnification 81

Section 9.6. Successors and Assigns; Participations; Purchasing Lenders 82

Section 9.7. Adjustments; Set-off 84

Section 9.8. Table of Contents and Section Headings 85

Section 9.9. Counterparts 85

Section 9.10. Effectiveness 85

Section 9.11. Severability 86

Section 9.12. Integration 86

Section 9.13. Governing Law 86

Section 9.14. Consent to Jurisdiction and Service of Process 86

Section 9.15. Confidentiality 86

Section 9.16. Acknowledgments 87

Section 9.17. Waivers of Jury Trial; Waiver of Consequential Damages 87

Section 9.18. Patriot Act Notice 88

Section 9.19. Judgment Shortfall 88



 

 

 

 

 

 

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

, dated as of May 25, 2006 (as the same may be further amended, restated,
modified or supplemented from time to time, this "Credit Agreement"), among
AMERICAN CAPITAL STRATEGIES, LTD., a Delaware corporation (the "Borrower"), the
several banks and other financial institutions from time to time parties to this
Credit Agreement (collectively, the "Lenders" and, individually, a "Lender"),
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
"Administrative Agent" or the "Agent"), Swingline Lender, and Issuing Lender,
and Branch Banking and Trust Company, as Issuing Lender.



W I T N E S S E T H:

WHEREAS,

the Borrower, the several banks and other financial institutions party thereto
and the Administrative Agent are parties to the Credit Agreement dated as of
June 17, 2005 (as amended, restated, modified or supplemented prior to the date
hereof, the "Existing Credit Agreement"); and



WHEREAS,

the Borrower has requested, and the Lenders have agreed, to amend and restate
the Existing Credit Agreement hereby and to extend certain credit facilities to
the Borrower on the terms and conditions set forth herein;



NOW, THEREFORE,

for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, such parties hereby agree as follows:



ARTICLE I.

DEFINITIONS

Section 1.1. Defined Terms

As used in this Credit Agreement, terms defined in the preamble and recitals to
this Credit Agreement have the meanings therein indicated, and the following
terms have the following meanings:

"ABR Default Rate" has the meaning set forth in Section 2.9.

"Acquisition" means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute all or any material part of the assets of such Person or of a line or
lines of business conducted by such Person; provided, however, the term
"Acquisition" shall exclude a Portfolio Investment and Securitization
Transactions.

"Adjusted EBIT" means, for any period with respect to the Borrower and its
Consolidated Subsidiaries, operating income after deduction of all operating
expenses and other proper charges other than taxes and Interest Expense, plus
net realized gains (losses) arising from investments, all as determined in
accordance with GAAP.

"Advances Outstanding" means on any day, the aggregate outstanding principal
amount of all Revolving Loans, Swingline Loans and LOC Obligations.

"Affiliate" of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests. As used herein, the term "control"
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided, however, the
term "Affiliate" shall not include any Person that constitutes a Portfolio
Investment.

"Agreement" or "Credit Agreement" means this Credit Agreement, as amended,
modified or supplemented from time to time in accordance with its terms.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. For purposes hereof: "Prime Rate"
means, at any time, the rate of interest per annum publicly announced or
otherwise identified from time to time by Wachovia at its principal office in
Charlotte, North Carolina as its prime rate. The parties hereto acknowledge that
the rate announced publicly by Wachovia as its Prime Rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and "Federal Funds Effective Rate" means, for any day,
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
opening of business on the date of such change.

"Alternate Base Rate Loans" means Loans that bear interest at an interest rate
based on the Alternate Base Rate.

"Alternative Lending Currency" means, at any time, any of Canadian Dollars,
English Pounds Sterling, Euro and, with the agreement of each Lender, any other
Currency, so long as, in respect of any such specified Currency, at such time
(a) such Currency is dealt with in the London interbank deposit market, (b) such
Currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Currency (including, in the case
of the Euro, any authorization by the European Central Bank) is required to
permit use of such Currency by any Lender for making a Loan hereunder or to
permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.

"Alternative Lending Currency Sub-Limit" has the meaning set forth in Section
2.1(a).

"Applicable Laws" means for any Person or property of such Person, all existing
and future applicable laws, rules, regulations (including proposed, temporary
and final income tax regulations), statutes, treaties, codes, ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority (including, without limitation, usury laws, predatory
lending laws, the Federal Truth in Lending Act, and Regulation Z and Regulation
B of the Federal Reserve Board), and applicable judgments, decrees, injunctions,
writs, orders, or line action of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

"Applicable Percentage" means, for LIBOR Rate Loans and LMIR Loans, the
percentage set forth below opposite the Borrower's applicable senior unsecured
debt rating in the column labeled "LIBOR Rate Loans and LMIR Loans" and, for the
Commitment Fee, the percentage set forth below opposite the Borrower's
applicable senior unsecured debt rating in the column labeled "Commitment Fee,"
as applicable; provided that if the senior unsecured debt ratings from S&P,
Moody's and Fitch are different, and (i) two ratings are equal and higher than
the third, the higher rating will apply, (ii) two ratings are equal and lower
than the third, the lower rating will apply, or (iii) no ratings are equal, the
intermediate rating will apply. In the event that the Borrower shall maintain
ratings from only two of Moody's, Fitch and S&P and the Borrower is split-rated
and (x) the ratings differential is one level, the higher rating will apply or
(y) the ratings differential is two levels or more, the rating immediately below
the highest rating will apply. In the event that the Borrower shall maintain
ratings from only one of Moody's, Fitch and S&P, the one rating shall apply.

Rating (S&P/Moody's/Fitch)

LIBOR Rate Loans and LMIR Loans

Commitment Fee

> or = A-/A3/A-

0.875%

0.10%

> or = BBB+/Baa1/BBB+

1.00%

0.125%

> or = BBB/Baa2/BBB

1.125%

0.15%

> or = BBB--/Baa3/BBB--

1.25%

0.20%

> or = BB+/Ba1/BB+

1.375%

0.25%

> or = BB/Ba2/BB

1.50%

0.30%

< BB/Ba2/BB

1.75%

0.35%

The Applicable Percentage for LIBOR Rate Loans, LMIR Loans and the Commitment
Fee shall be adjusted within three Business Days of (i) Borrower's receipt of
senior unsecured ratings from S&P and Moody's (in addition to Borrower's current
rating from Fitch) and (ii) a change in such senior unsecured ratings.

"Asset Coverage Ratio" means, on a consolidated basis for the Borrower and its
Consolidated Subsidiaries, the ratio of (i) the value of total assets, less all
liabilities and indebtedness not represented by senior securities (all as
determined pursuant to the Investment Company Act and any orders of the
Securities and Exchange Commission issued to the Borrower thereunder), to (ii)
the aggregate amount of senior securities representing indebtedness of the
Borrower and its Consolidated Subsidiaries.

"Assuming Lender" has the meaning set forth in Section 2.2(a).

"Available Non-Pledged Assets" means as of any date of determination thereof, an
amount equal to the sum of (a) 50% of each Grade 2 Investment and (b) 100% of
each Grade 3 and Grade 4 Investment. For purposes of determining "Available
Non-Pledged Assets," Investments shall be valued at their Fair Market Value as
of any date of determination.

"Available Non-Pledged Debt Assets of the Borrower" means as of any date of
determination thereof, an amount equal to the Fair Market Value of Available
Non-Pledged Assets owned directly by the Borrower that are Eligible Debt
Investments.

"Available Pledged Assets" means as of any date of determination, 50% of the
aggregate amount of Eligible Pledged Assets in respect of all Secured Debt
Obligations in existence as of such date.

"Bankruptcy Code" means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. Section 101, et. seq.), as amended from time to time.

"Borrowing Date" means, in respect of any Loan, the date such Loan is made.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina, Bethesda, Maryland or New York,
New York are authorized or required by law to close; provided, however, that
when used in connection with a rate determination, borrowing or payment in
respect of a LIBOR Rate Loan, the term "Business Day" shall also exclude any day
on which banks in London, England are not open for dealings in Dollar deposits
in the London interbank market, and when used in connection with a rate
determination, borrowing or payment denominated in an Alternative Lending
Currency, a day on which commercial banks and the London foreign exchange market
are not open to settle payments in the Principal Financial Center for such
Alternative Lending Currency.

"Canadian Dollars" means the lawful currency of Canada.

"Capital Expenditures" means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with GAAP.

"Capital Lease" means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

"Capital Stock" means any nonredeemable capital stock of the Borrower or any
Consolidated Subsidiary (to the extent issued to a Person other than the
Borrower), whether common or preferred.

"Capitalized Lease Obligations" means with respect to any Person for any period,
the obligations of such Person to pay rent and other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP.

"CERCLA" means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. Section 9601 et seq. and its implementing regulations
and amendments.

"CERCLIS" means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.

"Charged-Off Portfolio Loans" means any Portfolio Loan: (i) that is 180 days or
more past due with respect to any interest or principal payment, (ii) for which
an Insolvency Event has occurred with respect to the related Obligor, (iii) for
which the related Obligor has suffered any Material Adverse Change, (iv) that is
or should be written off as uncollectible by the Borrower in accordance with the
Credit and Collection Policy, (v) that has been placed on non-accrual status by
the Borrower in accordance with the Credit and Collection Policy, (vi) all or
any portion of which has been converted into or exchanged for an equity security
or (vii) that has been sold for less than its portfolio outstanding loan balance
upon foreclosure or upon exercise of remedies; provided, that only the portion
of the Portfolio Loan not recouped in such sale shall be deemed "charged-off"
for purposes of clause (vii).

"Closing Date" means the date of this First Amended and Restated Credit
Agreement.

"Code" means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans in an aggregate principal amount at any time outstanding
up to an amount equal to such Lender's Commitment Percentage of the Committed
Amount as specified in Schedule 2.1(a), as such amount may be reduced or
increased from time to time in accordance with the provisions hereof.

"Commitment Fee" has the meaning set forth in Section 2.5(a).

"Commitment Increase" has the meaning set forth in Section 2.2(a).

"Commitment Increase Date" has the meaning set forth in Section 2.2(a).

"Commitment Percentage" means, for each Lender, the percentage identified as its
Commitment Percentage on Schedule 2.1(a) or in the Register, as such percentage
may be modified in connection with any assignment made in accordance with the
provisions of Section 9.6(c).

"Commitment Termination Date" means May 23, 2008; provided that the Borrower
shall have the option to extend such Commitment Termination Date by one year,
such option to be exercised, if at all, by the Borrower within 18 months
following the Closing Date, provided that (a) no Event of Default shall have
occurred and be continuing at such time that the Borrower exercises such option,
(b) the Borrower shall have delivered a timely notice of extension in writing to
the Administrative Agent, and (c) the Borrower shall have paid to the
Administrative Agent, on behalf of the Lenders, an extension fee of 0.15% of the
aggregate principal amount of any outstanding Commitments at such time.

"Commitment Transfer Supplement" means a Commitment Transfer Supplement, in
substantially the form of Schedule 9.6(c).

"Committed Amount" has the meaning set forth in Section 2.1(a).

"Commonly Controlled Entity" means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

"Consolidated Debt" means as of the date of any determination thereof, the
aggregate unpaid amount of all Debt of Borrower and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP.

"Consolidated Net Income" means, for any period, the Net Income of the Borrower
and its Consolidated Subsidiaries determined on a consolidated basis, but
excluding (i) extraordinary items and (ii) profits attributable to any minority
equity interests held by the Borrower or any Subsidiary in any Person that is
not a Subsidiary which have not been paid to the Borrower or such Subsidiary.

"Consolidated Subsidiary" means at any date any Subsidiary the accounts of
which, in accordance with GAAP, would be consolidated with those of the Borrower
in its consolidated and consolidating financial statements as of such date.

"Consolidated Tangible Net Worth" means, at any time, Stockholders' Equity, less
the sum of the value, as set forth or reflected on the most recent consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries, prepared in
accordance with GAAP, of:

(a) Any surplus resulting from any write-up of assets subsequent to December 31,
2005 provided that Consolidated Tangible Net Worth shall include any write-ups
of Portfolio Investments subsequent to December 31, 2005 to the extent such
write-ups are required under GAAP;

(b) All assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, including without limitation goodwill (whether
representing the excess of cost over book value of assets acquired, or
otherwise), trademarks, tradenames, copyrights, patents and technologies and
unamortized debt discount and expense;

(c) To the extent not included in clause (b) of this definition, any amount at
which shares of Capital Stock of the Borrower appear as an asset on the balance
sheet of the Borrower and its Consolidated Subsidiaries;

(d) Loans or advances to stockholders, directors, officers or employees; and

(e) To the extent not included in clause (b) of this definition, deferred
expenses.

"Consolidated Total Assets" means, at any time, the total assets of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries, prepared in accordance with GAAP.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

"Controlled Group" means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

"Credit and Collection Policy" means those credit, collection, customer relation
and service policies determined by the Borrower as of the date hereof relating
to the Investment Loans, as described in Schedule 5.2(b), as the same may be
amended or modified from time to time in accordance with Section 5.31.

"Credit Documents" means this Credit Agreement, each of the Notes, the Letters
of Credit, the LOC Documents, and all other agreements, documents, certificates
and instruments delivered to the Administrative Agent or any Lender by the
Borrower in connection therewith.

"Currency" means, with respect to any nation, the lawful currency of such
nation.

"Debt" of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee under capital leases, (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker's acceptance, (vi) all Redeemable Preferred Stock
of such Person (in the event such Person is a corporation), (vii) all
obligations (absolute or contingent) of such Person to reimburse any bank or
other Person in respect of amounts which are available to be drawn or have been
drawn under a letter of credit or similar instrument, (viii) all Debt of others
secured by a Lien on any asset of such Person, whether or not such Debt is
assumed by such Person, (ix) all Debt of others guaranteed by such Person, (x)
all principal amounts outstanding and owed to Persons other than the Borrower or
any Subsidiary in respect of Securitization Transaction obligations; (xi) all
obligations, direct or indirect (absolute or contingent) of such Person to
repurchase property or assets sold or otherwise transferred by such Persons
(excluding any customary obligations to repurchase property or assets sold or
otherwise transferred in connection with a Securitization Transaction or total
return swap), (xii) all indebtedness, obligations or liabilities of that Person
in respect of derivatives, determined as of such date on a net mark-to-market
basis in accordance with customary market practice, and (xiii) the principal
portion of all obligations of such Person under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease under
GAAP.

"Default" means any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice or the lapse of time, or both, or any other
condition, has been satisfied.

"Defaulted Portfolio Loan" means any Portfolio Loan (that is not a Charged-Off
Portfolio Loan) (a) that is 60 days or more past due with respect to any
interest or principal payments or (b) that is or otherwise should be considered
a "defaulted portfolio loan" by the Borrower in accordance with the Credit and
Collection Policy.

"Defaulting Lender" means, at any time, any Lender that, at such time (a) has
failed to make a Loan required pursuant to the term of this Credit Agreement,
including the funding of a Participation Interest in accordance with the terms
hereof and such default remains uncured, (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement and such default remains uncured, or (c) has been
deemed insolvent or has become subject to a bankruptcy or insolvency proceeding
or to a receiver, trustee or similar official.

"Determination Date" means the last day of any calendar month.

"Dollar Equivalent" means, on any day, with respect to the amount of any Foreign
Currency, the amount of Dollars that would be required to purchase such amount
of Foreign Currency on such day, based on the spot selling rate at which the
Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time for
delivery two Business Days later.

"Dollars" and "$" means dollars in lawful currency of the United States of
America.

"Domestic Lending Office" means, initially, the office of each Lender designated
as such Lender's Domestic Lending Office shown on Schedule 9.2; and thereafter,
such other office of such Lender as such Lender may from time to time specify to
the Administrative Agent and the Borrower as the office of such Lender at which
Alternate Base Rate Loans of such Lender are to be made.

"Eligible Debt Investments" means Investment Loans that have been purchased or
otherwise acquired by the Borrower or a Consolidated Subsidiary in the ordinary
course of business; provided that no such Investment shall be an Eligible Debt
Investment unless (a) such Investment is evidenced by an instrument or agreement
that has been duly authorized, executed and delivered and is enforceable against
the obligor thereof, (b) such Investment, if applicable, is denominated and
payable either in (1) Dollars or (2) Foreign Investment Currency, provided that
the aggregate amount of Investments permitted under this subclause (2) and
clause (b)(2) of the definition of Eligible Equity Investments shall be limited
to (x) Investments acquired with the proceeds of Alternative Lending Currency
Revolving Loans plus (y) $50,000,000, at any one time, (c) such Investment is
not subject to any Lien (other than an Inchoate Lien) and, if such Investment is
owned by a Consolidated Subsidiary, the Borrower shall not have pledged or
otherwise encumbered the stock of such Consolidated Subsidiary or any direct or
indirect parent thereof, (d) no right of rescission, set-off, counterclaim,
defense or other material dispute has been asserted with respect to such
Investment and (e) the Obligor in respect of such Investment is not (1) an
individual, (2) organized or incorporated under the laws of a jurisdiction other
than a Permitted Country, (3) the subject of an Insolvency Event or (4) a party
to a Defaulted Portfolio Loan.

"Eligible Equity Investments" means Investments in Equity Instruments that have
been purchased or otherwise acquired by the Borrower or a Consolidated
Subsidiary in the ordinary course of business; provided that no such Investment
shall be an Eligible Equity Investment unless (a) such Investment is evidenced
by an instrument or agreement that has been duly authorized, executed and
delivered and is enforceable against the issuer thereof, (b) such Investment, if
applicable, is denominated and payable either in (1) Dollars or (2) Foreign
Investment Currency, provided that the aggregate amount of Investments permitted
under this subclause (2) and clause (b)(2) of the definition of Eligible Debt
Investments shall be limited to (x) Investments acquired with the proceeds of
Alternative Lending Currency Revolving Loans plus (y) $50,000,000, at any one
time, (c) such Investment is not subject to any Lien (other than an Inchoate
Lien) and, if such Investment is owned by a Consolidated Subsidiary, the
Borrower shall not have pledged or otherwise encumbered the stock of such
Consolidated Subsidiary or any direct or indirect parent thereof, (d) no right
of rescission, set-off, counterclaim, defense or other material dispute has been
asserted with respect to such Investment and (e) the issuer in respect of such
Investment is not (1) an individual, (2) organized or incorporated under the
laws of a jurisdiction other than a Permitted Country, (3) the subject of an
Insolvency Event or (4) in default beyond any period of grace with respect to
such Investment or any term of any agreement or instrument evidencing such
Investment.

"Eligible Investments" means Eligible Debt Investments and Eligible Equity
Investments.

"Eligible Pledged Assets" means in respect of each Secured Debt Obligation, as
of any date of determination, an amount equal to the difference between (a) the
value of all Pledged Investments in respect of such Secured Debt Obligation and
(b) the principal amount of such Secured Debt Obligation. For purposes of
determining "Eligible Pledged Assets," Pledged Investments shall be valued at
their Fair Market Value as of any date of determination.

"English Pounds Sterling" means the lawful currency of the United Kingdom.

"Environmental Authority" means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

"Environmental Authorizations" means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of the Borrower or any Subsidiary of the Borrower required by any Environmental
Requirement.

"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
groundwater or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

"Environmental Judgments and Orders" means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

"Environmental Liabilities" means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

"Environmental Notices" means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

"Environmental Proceedings" means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

"Environmental Releases" means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.

"Environmental Requirements" means any legal requirement relating to health,
safety or the environment and applicable to the Borrower, any Subsidiary of the
Borrower or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.

"Euro" means the lawful currency of the Participating Member States.

"Eurocurrency Reserve Percentage" means for any day, the percentage (expressed
as a decimal and rounded upwards, if necessary, to the next higher 1/100th of
1%) which is in effect for such day as prescribed by the Federal Reserve Board
(or any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City.

"Event of Default" means any of the events specified in Section 7.1; provided,
however, that any requirement for the giving of notice or the lapse of time, or
both, or any other condition, has been satisfied.

"Extension of Credit" means, as to any Lender, the making of a Loan by such
Lender, the issuance of, or participation in, a Letter of Credit by such Lender
or any Commitment Increase by such Lender.

"FATF" has the meaning set forth in Section 4.27.

"Fair Market Value" means with respect to any Investment, including without
limitation, Pledged Investments, the fair market value of such Investment as
required by, and in accordance with, the Investment Company Act and any orders
of the Securities and Exchange Commission issued to the Borrower, all as
determined by the board of directors of the Borrower and reviewed by its
independent auditors.

"Fee Letter" means the letter agreement dated May 25, 2006, addressed to the
Borrower from WCM and Wachovia, as amended, modified or otherwise supplemented.

"Federal Funds Effective Rate" has the meaning set forth in the definition of
"Alternate Base Rate".

"Fiscal Month" means any fiscal month of the Borrower.

"Fiscal Quarter" means any fiscal quarter of the Borrower.

"Fiscal Year" means the fiscal year of the Borrower for accounting purposes
ending on December 31 of each calendar year and when preceded or followed by the
designation of a calendar year (e.g. 2005 Fiscal Year means the Fiscal Year of
the Borrower ending on December 31 of such designated calendar year).

"Fitch" means Fitch, Inc. or any successor thereto.

"Foreign Currency" means any Currency other than Dollars.

"Foreign Currency Equivalent" means, on any day, with respect to any amount in
Dollars, the amount of Foreign Currency that would be required to purchase such
amount of Dollars on such day, based on the spot selling rate at which the
Administrative Agent offers to sell Dollars for such Foreign Currency in the
London foreign exchange market at approximately 11:00 a.m., London time for
delivery two Business Days later.

"Foreign Investment Currency" means any Currency of a Permitted Country other
than Dollars.

"Fronting Fee" has the meaning set forth in Section 2.5(b).

"Government Acts" has the meaning set forth in Section 2.19.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator and any accounting board or authority (whether or not a
part of the government) which is responsible for the establishment or
interpretation of national or international accounting principles.

"Grade" means grades 1 through 4, each as determined in accordance with the risk
rating scale as denoted in the Credit and Collections Policy, as of any date of
determination, and pertaining to any Investment Loan or any Eligible Investment.

"Grade 2 Investment" means any Eligible Investment with a Grade of 2.

"Grade 3 Investment" means any Eligible Investment with a Grade of 3.

"Grade 4 Investment" means any Eligible Investment with a Grade of 4.

"Hazardous Materials" includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. Section 6901 et seq. and its implementing regulations and amendments, or
in any applicable state or local law or regulation, (b) any "hazardous
substance", "pollutant" or "contaminant", as defined in CERCLA, or in any
applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(d) toxic substances, as defined in the Toxic Substances Control Act of 1976, or
in any applicable state or local law or regulation and (e) insecticides,
fungicides, or rodenticides, as defined in the Federal Insecticide, Fungicide,
and Rodenticide Act of 1975, or in any applicable state or local law or
regulation, as each such act, statute or regulation may be amended from time to
time.

"Inchoate Liens" means (a) materialmen's, warehousemen's, mechanics' and other
Liens arising by operation of law in the ordinary course of business for sums
not due or sums that are being contested in good faith and (b) Liens for taxes
or other governmental charges not at the time delinquent or thereafter payable
without penalty or being contested in good faith with appropriate proceedings.

"Increasing Lender" has the meaning set forth in Section 2.2(a).

"Insolvency" means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.

"Insolvency Event" means with respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person's affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

"Insolvency Laws" means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

"Insolvency Proceeding" means any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.

"Interest Expense" means, with respect to the Borrower and its Consolidated
Subsidiaries, and for any period, the total consolidated interest expense
(including, without limitation, capitalized interest expense and interest
expense attributable to Capitalized Lease Obligations) of the Borrower and its
Consolidated Subsidiaries and in any event shall include all interest expense
with respect to any Debt in respect of which any of the Borrower or its
Consolidated Subsidiaries is wholly or partially liable.

"Interest Payment Date" means (a) as to any Alternate Base Rate Loan, the last
day of each March, June, September and December and on the Commitment
Termination Date, (b) as to any LMIR Loan the last day of each month and on the
Commitment Termination Date, (c) as to any LIBOR Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period, and (d) as
to any LIBOR Rate Loan having an Interest Period longer than three months, (i)
each three month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period.

"Interest Period" means, with respect to any LIBOR Rate Loan,

(i) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, as selected by the Borrower in the Notice of
Borrowing or Notice of Conversion given with respect thereto; and

(ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that the foregoing provisions are subject to the following:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

(c) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan;

(d) any Interest Period in respect of any Loan that would otherwise extend
beyond the Commitment Termination Date shall end on the Commitment Termination
Date; and

(e) no more than ten LIBOR Rate Loans may be in effect at any time. For purposes
hereof, LIBOR Rate Loans with different Interest Periods shall be considered as
separate LIBOR Rate Loans, even if they shall begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
LIBOR Rate Loan with a single Interest Period.

"Investment" means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, guarantee or assumption of any obligation of such Person or otherwise.

"Investment Company Act" means the Investment Company Act of 1940, as amended,
and all rules and regulations promulgated thereunder.

"Investment Loan" means any commercial mortgage backed security or
collateralized debt obligation security or senior or subordinate loan arising
from the extension of credit to an Obligor by the Borrower or a Subsidiary of
the Borrower in the ordinary course of business of the Borrower or such
Subsidiary of the Borrower (including, without limitation, monies due or owing
and all other amounts received from time to time with respect to such loan
receivable).

"Investments in Equity Instruments" means each Investment owned by the Borrower
or any Consolidated Subsidiary in (a) common stock, partnership interests or
membership interests of any Person and that is classified as "Common Stock,"
"Partnership Units" or "Membership Units" on the consolidated schedule of
investments of the Borrower for the then most recently ended Fiscal Quarter, (b)
preferred stock (other than redeemable preferred stock) of any Person and that
is classified as "Preferred Stock' on the consolidated schedule of investments
of the Borrower for the then most recently ended Fiscal Quarter, (c) redeemable
preferred stock of any Person and that is classified as "Redeemable Preferred
Stock" on the consolidated schedule of investments of the Borrower for the then
most recently ended Fiscal Quarter and (d) warrants to purchase common stock,
partnership interests or membership interests of any Person and that is
classified as "Common Stock Warrants," "Partnership Unit Warrants" or
"Membership Unit Warrants" on the consolidated schedule of investments of the
Borrower for the then most recently ended Fiscal Quarter.

"Issuing Lender" means (i) with respect to the issuance of standby Letters of
Credit, Wachovia and Branch Banking and Trust Company, and (ii) with respect to
the issuance of trade Letters of Credit, Wachovia.

"Lender" has the meaning set forth in the first paragraph of this Credit
Agreement.

"Letters of Credit" means any letter of credit issued by the Issuing Lender
pursuant to the terms hereof as such letter of credit may be amended, modified,
extended, renewed or replaced from time to time.

"Letter of Credit Fee" has the meaning set forth in Section 2.5(b).

"LIBOR" means, for any LIBOR Rate Loan in any Currency for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on the Screen as the London interbank offered rate for
deposits in such Currency at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period. If, for any reason, no rate is available on the Screen,
then "LIBOR" means the rate per annum at which deposits in such Currency in an
amount comparable to the Loans then requested are being offered to leading banks
at approximately 11:00 A.M. London time, two Business Days prior to the
commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to the Interest Period selected, as determined by the Administrative
Agent.

"LIBOR Lending Office" means, initially, the office of each Lender designated as
such Lender's LIBOR Lending Office shown on Schedule 9.2; and thereafter, such
other office of such Lender as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office of such Lender at which the
LIBOR Rate Loans of such Lender are to be made.

"LIBOR Market Index Rate" means, for any day, the one-month LIBOR Rate for
Dollar deposits as reported on the Telerate Service, Telerate page 3750 as of
11:00 A.M., London time, on such day, or if such day is not a Business Day, then
the immediately preceding Business Day (or if not so reported, then as
determined by the Swingline Lender from another recognized source for interbank
quotation).

"LIBOR Rate" for any Loan in any Currency means a rate per annum (rounded
upwards, if necessary, to the next higher 1/100th of 1%) determined by the
Administrative Agent pursuant to the following formula:

LIBOR Rate =

LIBOR

1.00 - Eurocurrency Reserve Percentage

"LIBOR Rate Loan" means Loans the rate of interest applicable to which is based
on the LIBOR Rate.

"Lien" means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

"LMIR Loan" means a Swingline Loan, or portion thereof, during any period in
which it bears interest at a rate based upon the LIBOR Market Index Rate.

"Loan" means a Revolving Loan or a Swingline Loan, as appropriate.

"LOC Commitment" means the commitment of the Issuing Lender to issue Letters of
Credit and with respect to each Lender that has a Commitment, the commitment of
such Lender to purchase participation interests in the Letters of Credit and an
amount equal to such Lender's Commitment Percentage of LOC Committed Amount as
specified in Schedule 2.1(a), as such amount may be reduced from time to time in
accordance with the provisions hereof.

"LOC Committed Amount" has the meaning set forth in Section 2.3(a).

"LOC Documents" means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.

"LOC Obligations" means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

"Mandatory LOC Borrowing" has the meaning set forth in Section 2.3(e).

"Mandatory Swingline Borrowing" has the meaning set forth in Section 2.4(b)(ii).

"Margin Stock" means "margin stock" as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

"Material Adverse Change" means with respect to any Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

"Material Adverse Effect" means with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Consolidated Subsidiaries, taken as a whole, (b) the validity, enforceability or
collectibility of this Agreement or any other Credit Document, or (c) the
ability of the Borrower to perform its obligations under this Agreement or any
other Credit Document.

"Monthly Report" has the meaning set forth in Section 5.2(b).

"Moody's" means Moody's Investors Service, Inc., or any successor thereto.

"Multiemployer Plan" has the meaning set forth in Section 4001(a)(3) of ERISA.

"National Currency" means the currency, other than the Euro, of a Participating
Member State.

"Net Income" means, as applied to any Person for any period, the aggregate
amount of net income of such Person, after taxes, for such period, as determined
in accordance with GAAP.

"Net Proceeds of Capital Stock/Conversion of Debt" means any and all proceeds
(whether cash or non-cash) or other consideration received by the Borrower or a
Consolidated Subsidiary in respect of the issuance of Capital Stock (including,
without limitation, the aggregate amount of any and all Debt converted into
Capital Stock), after deducting therefrom all reasonable and customary costs and
expenses incurred by the Borrower or such Consolidated Subsidiary directly in
connection with the issuance of such Capital Stock.

"Note" or "Notes" means the Revolving Notes, and/or the Swingline Note,
collectively, separately or individually, as appropriate.

"Notice of Borrowing" means a request for a Revolving Loan borrowing pursuant to
Section 2.1(b)(i) or a Swingline Loan borrowing pursuant to Section 2.4(b)(i),
as appropriate.

"Notice of Conversion" means the written notice of extension or conversion as
referenced and defined in Section 2.10.

"Obligations" means all loans, advances, debts, liabilities and obligations, for
monetary amounts owing by the Borrower to the Lenders and Administrative Agent
or any of their assigns, as the case may be, whether due or to become due,
matured or unmatured, liquidated or unliquidated, contingent or non-contingent,
and all covenants and duties regarding such amounts, of any kind or nature,
present or future, arising under or in respect of any of this Agreement, the
Letters of Credit, any fee letter (including, without limitation, the Fee
Letter) delivered in connection with the transactions contemplated by this
Agreement or any Credit Document, as amended or supplemented from time to time,
whether or not evidenced by any separate note, agreement or other instrument.
The term Obligations includes, without limitation, all Advances Outstanding,
interest (including interest that accrues after the commencement against the
Borrower of any action under the Bankruptcy Code), breakage costs, fees,
including, without limitation, any and all arrangement fees, loan fees, facility
fees, and any and all other fees, expenses, costs or other sums (including
attorney costs) chargeable to the Borrower under any of the Credit Documents.

"Obligor" means with respect to any Investment, the Person or Persons obligated
to make payments pursuant to such Investment, including any guarantor thereof.

"Participant" has the meaning set forth in Section 9.6(b).

"Participating Member State" means a member of the European Community that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Economic Community relating to the Economic and
Monetary Union.

"Participation Interest" means a participation interest purchased by (a) a
Lender in LOC Obligations as provided in Section 2.3(c) or (b) a participation
interest purchased by a Lender in Swingline Loans as provided in Section 2.4.

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

"Permitted Country" means each of Australia, Austria, Belgium, Canada, China,
Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Japan,
Luxembourg, Portugal, Spain, Sweden, The Netherlands, The United Kingdom or the
United States of America.

"Permitted Liens" means with respect to the Borrower's interest in the
collateral related to any Investment, any of the following as to which no
enforcement, collection, execution, levy or foreclosure proceedings shall have
been commenced: (i) materialmen's, warehousemen's, mechanics' and other liens
arising by operation of law in the ordinary course of business for sums not due
or sums that are being contested in good faith, (ii) Liens for federal, state,
municipal and other taxes if such taxes are not at the time due and payable or
if the Obligor shall currently be contesting the validity thereof in good faith
by appropriate proceedings, (iii) Liens held by senior lenders with respect to
Investments in subordinated or second lien debt, and (iv) Liens in favor of a
collateral agent on behalf of all noteholders of the related Obligor.

"Permitted Securitization Transaction" means any transaction or series of
transactions that may be entered into by the Borrower and its Subsidiaries
pursuant to which the Borrower and/or its Subsidiaries may sell, convey or
otherwise transfer to a SPE Subsidiary and such SPE Subsidiary may sell, convey
or otherwise transfer or grant a security interest in, any Investment Loan or
any portion thereof or interest therein and related rights and assets (whether
now existing or arising in the future); provided that:

(a) no Default or Event of Default has occurred and is continuing and after
giving effect to such Permitted Securitization Transaction no Default or Event
of Default shall occur;

(b) no portion of the indebtedness or any other obligations (contingent or
otherwise) of a SPE Subsidiary or other Person (i) is guaranteed by the Borrower
or its Subsidiaries (excluding Standard Securitization Undertakings), (ii) is
recourse to or obligates the Borrower or its Subsidiaries (other than the SPE
Subsidiary) for payment other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Borrower or its
Subsidiaries (other than the SPE Subsidiary), directly or indirectly,
contingently or otherwise, to the satisfaction of obligations incurred in such
transactions, other than pursuant to Standard Securitization Undertakings; and

(c) the Borrower and its Subsidiaries (other than the SPE Subsidiary) do not
have any obligation to maintain or preserve the financial condition of the SPE
Subsidiary, or any other Person or cause such entity to achieve certain levels
of operating results.

"Person" means an individual, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.

"Plan" means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.

"Pledged Investments" means all Investments owned by the Borrower or any
Consolidated Subsidiary pledged or otherwise encumbered by the Borrower or such
Consolidated Subsidiary as security for a Secured Debt Obligation; provided that
if such Secured Debt Obligation shall contain any conditions precedent to such
Investments being included in any borrowing base calculation for such Secured
Debt Obligation, such Investments shall satisfy such conditions.

"Portfolio Aggregate Outstanding Loan Balance" means with respect to all
Portfolio Loans, as of any Determination Date, the sum of the outstanding
principal balance of such Portfolio Loans on such date minus the outstanding
principal balances of any Charged-Off Portfolio Loans on such date.

"Portfolio Investments" means Investments made by the Borrower in the ordinary
course of business and consistently with practices existing on December 31, 2005
(as the same may be updated from time to time) in a Person that is accounted for
under GAAP as a portfolio investment of the Borrower.

"Portfolio Loan" means any Investment Loan serviced by the Borrower or an
Affiliate of the Borrower, but excluding any Investment Loan which the Borrower
or an Affiliate of the Borrower services for an unaffiliated third party or for
a Portfolio Investment.

"Prime Rate" has the meaning set forth in the definition of Alternate Base Rate.

"Principal Financial Center" means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

"Properties" means all real property owned, leased or otherwise used or occupied
by the Borrower or any Subsidiary of the Borrower, wherever located.

"Purchasing Lenders" has the meaning set forth in Section 9.6(c).

"Register" has the meaning set forth in Section 9.6(d).

"Reimbursement Obligation" means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.3(d) for amounts drawn under Letters of
Credit.

"Related Property" means with respect to any Investment, any property or other
assets of the Obligor thereunder pledged as collateral to secure the repayment
of such Investment.

"Reorganization" means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30 day notice period is waived
under PBGC Reg. Section 4043.

"Required Lenders" means Lenders holding in the aggregate more than 50% of the
sum of all Revolving Loans and LOC Obligations then outstanding at such time
plus the aggregate unused Commitments at such time (treating for purposes hereof
in the case of LOC Obligations, in the case of the Issuing Lender and the
Swingline Loans, in the case of the Swingline Lender, only the portion of the
LOC Obligations of the Issuing Lender and Swingline Loans of the Swingline
Lender which are not subject to the Participation Interests of the other Lenders
and, in the case of the Lenders other than the Issuing Lender and the Swingline
Lender, the Participation Interests of such Lenders in LOC Obligations and
Swingline Loans hereunder as direct Obligations); provided, however, that if any
Lender shall be a Defaulting Lender at such time, then there shall be excluded
from the determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender's
Commitments, or after termination of the Commitments, the principal balance of
the Obligations owing to such Defaulting Lender.

"Requirement of Law" means, as to any Person, each law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

"Responsible Officer" means, as to the Borrower, the President, any
Vice-President, the Chief Executive Officer or the Chief Financial Officer or
solely with respect to monthly reports, a Director of Treasury.

"Restricted Payment" means (i) any dividend or other distribution on any shares
of the Borrower's capital stock (except dividends payable solely in shares of
its capital stock) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of the Borrower's capital stock
(except shares acquired upon the conversion thereof into other shares of its
capital stock) or (b) any option, warrant or other right to acquire shares of
the Borrower's capital stock.

"Revolving Loans" has the meaning set forth in Section 2.1.

"RIC" means a Person qualifying for treatment as a "regulated investment
company" under the Code.

"Rolling Twelve-Month Portfolio Charged-Off Ratio" means as of any Determination
Date, the percentage equivalent of a fraction (i) the numerator of which is
equal to the sum of the outstanding principal balance of all Portfolio Loans
that became Charged-Off Portfolio Loans during the calendar month related to
such Determination Date and each of the 11 preceding Determination Dates (or
such lesser number as shall have elapsed as of such Determination Date), and
(ii) the denominator of which is equal to a fraction (a) the numerator of which
is equal to the sum of the Portfolio Aggregate Outstanding Loan Balance as of
the first day of the calendar month related to such Determination Date and each
of the 11 preceding Determination Dates (or such lesser number as shall have
elapsed as of such Determination Date) and (b) the denominator of which is equal
to 12 (or the corresponding lesser number of Determination Dates included in the
calculations described herein).

"Rolling Twelve-Month Portfolio Default Ratio" means as of any Determination
Date, the percentage equivalent of a fraction (i) the numerator of which is
equal to the sum of the outstanding principal balance of all Portfolio Loans
that became Defaulted Portfolio Loans during the calendar month related to such
Determination Date and each of 11 preceding Determination Dates (or such lesser
number as shall have elapsed as of such Determination Date), and (ii) the
denominator of which is equal to a fraction the numerator of which is equal to
the sum of the Portfolio Aggregate Outstanding Loan Balance as of the first day
of the calendar month related to such Determination Date and each of the 11
preceding Determination Dates (or such lesser number as shall have elapsed as of
such Determination Date) and the denominator of which is equal to 12 (or the
corresponding lesser number of Determination Dates included in the calculations
described herein).

"S&P" means Standard & Poor's, a division of The McGraw-Hill Companies, Inc.,
and any successor thereto.

"Screen" means, for any Currency, the relevant display page for LIBOR for such
Currency (as determined by the Administrative Agent) on the Telerate Service;
provided that, if the Administrative Agent determines that there is no such
relevant display page for LIBOR for such Currency, "Screen" means the relevant
display page for LIBOR for such Currency (as determined by the Administrative
Agent) on the Reuters Monitor Money Rates Service.

"Secured Debt Obligations" means that certain (a) Third Amended and Restated
Loan Funding and Servicing Agreement, dated as of September 23, 2005, among ACS
Funding Trust I, as the borrower, the Borrower, as the servicer, each of the
conduit lenders and institutional lenders from time to time party thereto, each
of the lender agents from time to time party thereto, Wachovia Capital Markets,
LLC, as the deal agent, and Wells Fargo Bank, National Association, as the
back-up servicer and as the collateral custodian, (b) Loan Funding and Servicing
Agreement, dated as of June 30, 2004, among ACS Funding Trust II, as the
borrower, the Borrower, as the servicer, Fairway Finance Company, LLC, as the
conduit lender, Harris Nesbitt Corp., as the agent, and Wells Fargo Bank,
National Association, as the back-up servicer and as the collateral custodian,
(c) the Rule 144A/Regulation S private placement of notes issued by ACAS
Business Loan Trust 2003-2 on December 19, 2003, (d) the Rule 144A/Regulation S
private placement of notes issued by ACAS Business Loan Trust 2004-1 on December
2, 2004, (e) the Rule 144A/Regulation S private placement of notes issued by
ACAS Business Loan Trust 2005-1 on October 4, 2005, and (f) any other financing
transaction undertaken by the Borrower or an Affiliate that is secured, directly
or indirectly, by assets of the Borrower or an Affiliate, including any lease,
asset securitization, repurchase transaction, secured loan or other transfer, in
each case, as the same may be amended, supplemented, restated, increased,
refinanced, replaced or otherwise modified from time to time or any successor
thereto.

"Securitization Transaction" means any financing transaction undertaken by the
Borrower or an Affiliate of the Borrower that is secured, directly or
indirectly, by an Investment Loan or any portion thereof or interest therein and
related rights and assets, including any sale, lease, whole loan sale, asset
securitization, secured loan or other transfer of one or more Investment Loans
or any portion thereof and related rights and assets or interest therein.

"SPE Subsidiary" means a special purpose entity that is a Wholly Owned
Subsidiary of the Borrower, created for the sole purpose of, and whose only
business shall be, acquisition of Investment Loans pursuant to a Permitted
Securitization Transaction and those activities incidental or related to the
Permitted Securitization Transaction.

"Standard Securitization Undertakings" means representations, warranties,
covenants, guarantees and indemnities entered into by the Borrower or its
Subsidiaries that are reasonably customary in securitization transactions and
substantially similar to the representations, warranties, covenants, guarantees
and indemnities entered into by the Borrower and its Subsidiaries in connection
with the Secured Debt Obligations, as reasonably agreed to by the Administrative
Agent and the Borrower.

"Stockholders Equity" means, at any time, the shareholders' equity of the
Borrower and its Consolidated Subsidiaries, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP, but excluding any Redeemable
Preferred Stock of the Borrower or any of its Consolidated Subsidiaries.
Shareholders' equity generally would include, but not be limited to (i) the par
or stated value of all outstanding Capital Stock, (ii) capital surplus, (iii)
retained earnings, and (iv) various deductions such as (A) purchases of treasury
stock, (B) valuation allowances, (C) receivables due from an employee stock
ownership plan, (D) employee stock ownership plan debt guarantees, and (E)
translation adjustments for foreign currency transactions.

"Subordinated Debt" means Debt of the Borrower that is fully subordinated,
without qualification or contingency and otherwise in right of payment, in right
to participate in liquidating distributions and in all other respects to the
obligations and indebtedness now or hereafter owed by the Borrower to the
Administrative Agent and the Lenders, or either of them, all pursuant to
instruments satisfactory in form and substance to the Administrative Agent and
the Required Lenders.

"Subsidiary" means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Credit Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower; provided, however, that
the term "Subsidiary" shall not include any Person that constitutes a Portfolio
Investment.

"Swingline Commitment" means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in Section
2.4(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.

"Swingline Committed Amount" means the amount of the Swingline Lender's
Swingline Commitment as specified in Section 2.4(a).

"Swingline Lender" means Wachovia and any successor swingline lender.

"Swingline Loan" has the meaning set forth in Section 2.4(a).

"Swingline Note" means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.4(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

"Total Available Assets" means as of any date of determination, the sum of (a)
Cash of the Borrower and its Consolidated Subsidiaries, (b) Available
Non-Pledged Assets, and (c) Available Pledged Assets.

"Transfer Effective Date" has the meaning set forth in each Commitment Transfer
Supplement.

"UCC" means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

"United States" means the United States of America.

"Unsecured Debt" means, at any time, the aggregate unpaid principal amount of
all Debt of the Borrower and its Consolidated Subsidiaries other than Debt of
the Borrower or a Consolidated Subsidiary secured by any Lien.

"Wachovia" means Wachovia Bank, National Association, a national banking
association.

"WCM" means Wachovia Capital Markets, LLC.

"Wholly Owned Subsidiary" means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors' qualifying
shares) are at the time directly or indirectly owned by the Borrower.

Section 1.2. Other Definitional Provisions

(a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) The words "hereof", "herein" and "hereunder" and words of similar import
when used in this Credit Agreement shall refer to this Credit Agreement as a
whole and not to any particular provision of this Credit Agreement, and Section,
subsection, Schedule and Exhibit references are to this Credit Agreement unless
otherwise specified.

(d) The words "include", "includes" and "including" shall be deemed to be
followed by "without limitation" whether or not they are in fact followed by
such words or words of like import.

(e) The words "writing", "written" and comparable terms shall refer to printing,
typing, computer disk, e-mail and other means of reproducing words in a visible
form.

(f) References to any agreement or contract are to such agreement or contract as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof. References to any Person include
the successors and permitted assigns of such Person.

Section 1.3. Currencies Generally

(a) At any time, any reference in the definition of the term "Alternative
Lending Currency" or in any other provision of this Agreement to the Currency of
any particular nation means the lawful currency of such nation at such time
whether or not the name of such Currency is the same as it was on the date
hereof. For purposes of determining, on any date a Revolving Loan is to be made
or Letter of Credit is to be issued hereunder, (i) whether the amount of any
such Revolving Loan or Letter of Credit, together with all other Revolving
Loans, Swingline Loans and LOC Obligations outstanding or to be borrowed or
issued at the same time as such Revolving Loan or Letter of Credit, as
applicable, would exceed the Commitments on such date and (ii) whether any
Lender's Commitment Percentage of any such Revolving Loan or Letter of Credit,
together with its Commitment Percentage of all other Revolving Loans, Swingline
Loans and LOC Obligations then outstanding or to be borrowed or issued at the
same time as such Revolving Loan or Letter of Credit, would exceed the amount of
such Lender's Commitment on such date, the outstanding principal amount of any
Revolving Loan or Letter of Credit that is denominated in any Alternative
Lending Currency shall be deemed to be the Dollar Equivalent of such amount of
Alternative Lending Currency determined as of such date. Wherever in this
Agreement in connection with a Revolving Loan or Letter of Credit an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Revolving Loan or Letter of Credit is denominated in an Alternative Lending
Currency, such amount shall be the relevant Foreign Currency Equivalent of such
Dollar amount (rounded to the nearest 1,000 units of such Alternative Lending
Currency). In addition, for purposes of (x) complying with any requirement of
this Agreement stated in Dollars and (y) calculating any ratio or other test set
forth in this Agreement, the amount of any Revolving Loan, Letter of Credit or
LOC Obligation that is denominated in an Alternative Lending Currency shall be
deemed to be the Dollar Equivalent of such amount of Alternative Lending
Currency determined as of the date of such calculation.

(b) Special Provisions Relating to Euro. Each obligation hereunder of any party
hereto that is denominated in the National Currency of a state that is not a
Participating Member State on the date hereof shall, effective from the date on
which such state becomes a Participating Member State, be redenominated in Euro
in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euro or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Alternative Lending Currency of any country that
becomes a Participating Member State after the date on which such currency
becomes an Alternative Lending Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Revolving Loan denominated in such currency that is outstanding immediately
prior to such date, such replacement shall take effect at the end of the
Interest Period therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the date hereof; provided that the
Administrative Agent shall provide the Borrower and each Lender with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

Section 1.4. Accounting Terms

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders; provided that, if the Borrower notifies
the Administrative Agent that it wishes to amend any covenant in Section 5.33 to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 5.33 for such purpose), then the Borrower's compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

Section 1.5. Computation of Time Periods

All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding."

ARTICLE II.

THE LOANS; AMOUNT AND TERMS

Section 2.1. Revolving Loans

(a) Revolving Commitment. Prior to the Commitment Termination Date, subject to
the terms and conditions hereof, each Lender severally agrees to make revolving
credit loans in Dollars or in any Alternative Lending Currency ("Revolving
Loans") to the Borrower from time to time for the purposes hereinafter set
forth; provided, however, that (i) with regard to each Lender individually, the
sum of such Lender's share of outstanding Revolving Loans plus such Lender's
Commitment Percentage of outstanding Swingline Loans plus such Lender's
Commitment Percentage of LOC Obligations shall not exceed such Lender's
Commitment Percentage of the aggregate Committed Amount, and (ii) with regard to
the Lenders collectively, the Advances Outstanding shall not exceed the
aggregate Committed Amount then in effect. For purposes hereof, the aggregate
amount available hereunder shall be NINE HUNDRED Million DOLLARS ($900,000,000)
(as such aggregate maximum amount may be (w) increased from time to time as
provided in Section 2.2 and (x) reduced from time to time as provided in Section
2.6, the "Committed Amount"); provided, however, that the aggregate amount of
all outstanding Revolving Loans in Alternative Lending Currencies shall not at
any given time exceed 25% of the Committed Amount (the "Alternative Lending
Currency Sub-Limit"). Revolving Loans may consist of Alternate Base Rate Loans
or LIBOR Rate Loans, or a combination thereof, as the Borrower may request, and
may be repaid and reborrowed in accordance with the provisions hereof. LIBOR
Rate Loans shall be made by each Lender at its LIBOR Lending Office and
Alternate Base Rate Loans at its Domestic Lending Office.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Borrower shall request a Revolving Loan borrowing
by written notice (or telephone notice promptly confirmed in writing which
confirmation may be by fax) to the Administrative Agent not later than 11:00
A.M. on the same Business Day of the requested borrowing in the case of
Alternate Base Rate Loans, on the third Business Day prior to the date of the
requested borrowing in the case of LIBOR Rate Loans, and on the fourth Business
Day prior to the date of the requested borrowing in the case of LIBOR Rate Loans
denominated in Alternative Lending Currency. Each such request for borrowing
shall be irrevocable and shall specify (A) that a Revolving Loan is requested,
(B) the date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, and (D) whether the borrowing shall
be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Currency and Interest
Period(s) therefor. A form of Notice of Borrowing (a "Notice of Borrowing") is
attached as Schedule 2.1(b)(i). If the Borrower shall fail to specify in any
such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month or (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder or (III) the Currency of Revolving Loan requested, then such notice
shall be deemed to be a request for a Revolving Loan in Dollars hereunder. The
Administrative Agent shall give notice to each Lender promptly upon receipt of
each Notice of Borrowing, the contents thereof and each such Lender's share
thereof.

(ii) Minimum Amounts. Each Revolving Loan shall be in a minimum aggregate amount
of $5,000,000 and integral multiples of $100,000 in excess thereof (or the
remaining amount of the Committed Amount, if less).

(iii) Advances. Each Lender will make its Commitment Percentage of each
Revolving Loan borrowing available to the Administrative Agent for the account
of the Borrower at the office of the Administrative Agent specified in Section
9.2, or at such other office as the Administrative Agent may designate in
writing, upon reasonable advance notice by 1:00 P.M. on the date specified in
the applicable Notice of Borrowing, in the Currency of such Revolving Loan and
in funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrower by the Administrative Agent by crediting
the account of the Borrower on the books of such office with the aggregate of
the amounts made available to the Administrative Agent by the Lenders and in
like funds as received by the Administrative Agent.

(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full in the Currency of such Revolving Loan on the Commitment
Termination Date.

(d) Interest. Subject to the provisions of Section 2.9, Revolving Loans shall
bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as any Revolving Loans shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the Alternate Base Rate; and

(ii) LIBOR Rate Loans. During such periods as any Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

(e) Revolving Notes. The Borrower's obligation to pay each Lender's Revolving
Loans shall be evidenced by a Revolving Note made payable to such Lender in
substantially the form of Schedule 2.1(e), if requested by such Lender.

Section 2.2. Increase of the Commitments

(a) Requests for Increase by Borrower. The Borrower may, at any time, propose
that the Commitments hereunder be increased (each such proposed increase being a
"Commitment Increase") by notice to the Administrative Agent, specifying each
existing Lender (each an "Increasing Lender") and/or each additional lender
(each an "Assuming Lender") that shall have agreed, in its sole discretion, to
an additional Commitment and the date on which such increase is to be effective
(the "Commitment Increase Date"), which shall be a Business Day at least three
Business Days after delivery of such notice and 90 days prior to the Commitment
Termination Date; provided that:

(i) the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $10,000,000 or a larger multiple of $5,000,000
in excess thereof;

(ii) immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $1,150,000,000;

(iii) each Assuming Lender shall be consented to by the Administrative Agent;

(iv) the conditions set forth in Section 3.2 shall be satisfied;

(v) the Borrower shall pay to WCM, for the benefit of the Lenders, such fees as
may be agreed to by the parties; and

(vi) the Borrower shall execute such Notes as are necessary to reflect the
increase in the Commitments.

(b) Effectiveness of Commitment Increase by Borrower. The Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of any Increasing Lender shall be increased as of such Commitment
Increase Date; provided that:

(i) the Administrative Agent shall have received on or prior to 11:00 a.m.,
Charlotte, North Carolina time, on such Commitment Increase Date, a certificate
of a duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (a)
has been satisfied; and

(ii) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., Charlotte, North Carolina time,
on such Commitment Increase Date, an agreement, in form and substance
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment, duly executed by such Assuming Lender
or Increasing Lender and the Borrower and acknowledged by the Administrative
Agent.

(c) Recordation into Register. Upon its receipt of an agreement referred to in
clause (b)(ii) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (b)(i) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower. This Agreement shall be amended
by the Administrative Agent and the Borrower to reflect the addition of each
Assuming Lender and the increase in Commitments of each Increasing Lender, which
amendment shall not require the consent of the Required Lenders or the Lenders.

(d) Adjustments of Borrowings upon Effectiveness of Increase. In the event that
the Administrative Agent shall have received notice from the Borrower as to any
agreement with respect to a Commitment Increase on or prior to the relevant
Commitment Increase Date and the actions provided for in clauses (b)(i) and
(b)(ii) above shall have occurred by 11:00 a.m., Charlotte, North Carolina time,
on such Commitment Increase Date, the Administrative Agent shall notify the
Lenders (including any Assuming Lenders) of the occurrence of such Commitment
Increase Date promptly on such date by facsimile transmission or e-mail. On the
date of such Commitment Increase, the Borrower shall (A) prepay the outstanding
Revolving Loans (if any) in full, (B) simultaneously borrow new Revolving Loans
hereunder in an amount equal to such prepayment; provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and borrowing from, any existing
Lender shall be effected by book entry to the extent that any portion of the
amount prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the existing Lenders, the Increasing Lenders and the Assuming Lenders shall
make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans are held
ratably by the Lenders in accordance with the respective Commitments of such
Lenders (after giving effect to such Commitment Increase) and (C) pay to the
Lenders the amounts, if any, payable under Section 2.17 as a result of any such
prepayment. Concurrently therewith, the Lenders shall be deemed to have adjusted
their Participation Interests in any outstanding LOC Obligations so that such
interests are held ratably in accordance with their Commitments as so increased.

Section 2.3. Letter of Credit Subfacility

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, prior to the Commitment Termination Date the Issuing
Lender shall issue, and the Lenders shall participate in, Letters of Credit for
the account of the Borrower from time to time upon request in a form acceptable
to the Issuing Lender; provided, however, that (i) the aggregate amount of LOC
Obligations shall not at any time exceed SIXTY MILLION DOLLARS ($60,000,000)
(the "LOC Committed Amount"), (ii) the Advances Outstanding shall not at any
time exceed the aggregate Committed Amount then in effect, (iii) all Letters of
Credit shall be issued in Dollars or in an Alternative Lending Currency and (iv)
Letters of Credit shall be issued for any lawful corporate purposes and may be
issued as standby letters of credit or as trade letters of credit. Except as
otherwise expressly agreed upon by all the Lenders, no Letter of Credit shall
have an original expiry date more than 12 months from the date of issuance;
provided, however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than 12 months from the date of extension; provided, further, that
no Letter of Credit, as originally issued or as extended, shall have an expiry
date extending beyond the date that is 15 Business Days prior to the Commitment
Termination Date. Furthermore, unless otherwise agreed to by the Issuing Lender,
no trade Letter of Credit shall have an expiry date more than 180 days from the
date of issuance. Notwithstanding the foregoing, with the consent of the
Administrative Agent and the Issuing Lender, Letters of Credit may have an
expiry date extending beyond the date that is 15 Business Days prior to the
Commitment Termination Date provided that the Borrower deposits cash collateral
with the Issuing Lender in an amount equal to 103% of the stated and undrawn
amount of the Letter of Credit. Each Letter of Credit shall comply with the
related LOC Documents. The issuance date and expiry date of each Letter of
Credit shall be a Business Day. Any Letters of Credit issued hereunder shall be
in a minimum original face amount of $50,000.

(b) Notice and Reports. Unless otherwise agreed to by the Issuing Lender and
Borrower, the request for the issuance of a standby Letter of Credit shall be
submitted to the Issuing Lender at least three Business Days prior to the
requested date of issuance, and the request for the issuance of a trade Letter
of Credit shall be submitted to the Issuing Lender at least one Business Day
prior to the requested date of issuance. The Issuing Lender will on the date of
issuance of each Letter of Credit and promptly upon request provide to the
Administrative Agent a detailed report specifying the Letters of Credit which
are then issued and outstanding and any activity with respect thereto which may
have occurred since the date of any prior report, and including therein, among
other things, the account party, the beneficiary, the face amount, expiry date
as well as any payments or expirations which may have occurred. The Issuing
Lender will further provide to the Administrative Agent promptly upon request
copies of the Letters of Credit. The Issuing Lender will provide to the
Administrative Agent promptly upon request a summary report of the nature and
extent of LOC Obligations then outstanding.

(c) Participations. Each Lender, upon issuance of any Letter of Credit (or upon
such Person becoming a Lender hereunder), shall be deemed to have purchased
without recourse a risk participation from the Issuing Lender in such Letter of
Credit and the obligations arising thereunder and any collateral relating
thereto, in each case in an amount equal to its Commitment Percentage of the
obligations under such Letter of Credit and shall absolutely, unconditionally
and irrevocably assume, as primary obligor and not as surety, and be obligated
to pay to the Issuing Lender therefor and discharge when due, its Commitment
Percentage of the obligations arising under such Letter of Credit. Without
limiting the scope and nature of each Lender's participation in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed as
required hereunder or under any LOC Document, each such Lender shall pay to the
Issuing Lender its Commitment Percentage of such unreimbursed drawing in the
Currency of such unreimbursed drawing and in same day funds on the day of
notification by the Issuing Lender of an unreimbursed drawing pursuant to the
provisions of subsection (d) hereof. The obligation of each Lender to so
reimburse the Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent.
The Borrower shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit (either with the proceeds of a Revolving Loan obtained
hereunder or otherwise) in the Currency of such drawing and in same day funds as
provided herein or in the LOC Documents. If the Borrower shall fail to reimburse
the Issuing Lender as provided herein, the unreimbursed amount of such drawing
shall (x) if the Letter of Credit is in an Alternative Lending Currency,
immediately be converted to Dollars at the exchange rate used at the time of
issuance thereof and (y) bear interest at a per annum rate equal to the
Alternate Base Rate for the first two Business Days and thereafter at the ABR
Default Rate. Unless the Borrower shall immediately notify the Issuing Lender
and the Administrative Agent of its intent to otherwise reimburse the Issuing
Lender, the Borrower shall be deemed to have requested a Revolving Loan in
Dollars in the amount of the drawing as provided in subsection (e) hereof, the
proceeds of which will be used to satisfy the reimbursement obligations. The
Borrower's reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Lender, the Administrative Agent, the Lenders, the beneficiary of the
Letter of Credit drawn upon or any other Person, including without limitation
any defense based on any failure of the Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit. The
Issuing Lender will promptly notify the other Lenders of the amount of any
unreimbursed drawing and each Lender shall promptly pay to the Administrative
Agent for the account of the Issuing Lender, in immediately available funds, the
amount of such Lender's Commitment Percentage of such unreimbursed drawing. Such
payment shall be made on the day such notice is received by such Lender from the
Issuing Lender if such notice is received at or before 2:00 P.M., otherwise such
payment shall be made at or before 12:00 Noon on the Business Day next
succeeding the day such notice is received. If such Lender does not pay such
amount to the Issuing Lender in full upon such request, such Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate. Each Lender's obligation to make such payment to the Issuing Lender,
and the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Credit Agreement or the Commitments hereunder,
the existence of a Default or Event of Default or the acceleration of the Loans
hereunder and shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Repayment with Revolving Loans. On any day on which the Borrower shall have
been deemed to have requested a Revolving Loan to reimburse a drawing under a
Letter of Credit, the Administrative Agent shall give notice to the Lenders that
a Revolving Loan has been deemed requested in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan borrowing shall be immediately
made comprised entirely of Revolving Loans in Dollars and bearing interest at
the Alternate Base Rate, (each such borrowing, a "Mandatory LOC Borrowing") pro
rata based on each Lender's respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2) and
the proceeds thereof shall be paid directly to the Issuing Lender for
application to the respective LOC Obligations. Each Lender hereby irrevocably
agrees to make such Revolving Loans immediately upon any such request or deemed
request on account of each Mandatory LOC Borrowing in the amount and in the
manner specified in the preceding sentence and on the same such date
notwithstanding that (i) the amount of Mandatory LOC Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 3.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv)
failure for any such request or deemed request for Revolving Loan to be made by
the time otherwise required in Section 2.1(b), (v) the date of such Mandatory
LOC Borrowing, or (vi) any reduction in the Committed Amount after any such
Letter of Credit may have been drawn upon. In the event that any Mandatory LOC
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory LOC
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the Mandatory LOC Borrowing would otherwise have occurred, then the
amount of such Lender's unfunded Participation Interest therein shall bear
interest payable by such Lender to the Issuing Lender upon demand, at the rate
equal to, if paid within two Business Days of such date, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder; provided that such supplement, modification, amendment,
renewal or extension shall not cause the Borrower to pay an additional Fronting
Fee on such Letter of Credit except for any Fronting Fees due with respect to
any increase in the stated amount of such Letter of Credit.

(g) Letter of Credit Governing Law. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower, when a Letter of Credit is issued, (i) the
rules of the "International Standby Practices 1998" published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

(h) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including without limitation Section
2.3(a), a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of a Subsidiary of
the Borrower; provided that, notwithstanding such statement, the Borrower shall
be the actual account party for all purposes of this Agreement for such Letter
of Credit and such statement shall not affect the Borrower's reimbursement
obligations hereunder with respect to such Letter of Credit. In no event shall a
Letter of Credit be issued for the account of an SPE Subsidiary in connection
with a Securitization Transaction. Nothing in this Section 2.3(h) shall be
construed to require the Issuing Lender to issue Letters of Credit for the
account of a Subsidiary of the Borrower.

Section 2.4. Swingline Loan Subfacility

(a) Swingline Commitment. Prior to the Commitment Termination Date, subject to
the terms and conditions hereof, the Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans to the Borrower (each a
"Swingline Loan" and, collectively, the "Swingline Loans") for the purposes
hereinafter set forth; provided, however, that (i) the aggregate amount of
Swingline Loans outstanding at any time shall not exceed the greater of (x)
$75,000,000 and (y) ten percent (10%) of the Committed Amount (the "Swingline
Committed Amount"), and (ii) the sum of the Advances Outstanding shall not
exceed the Committed Amount. Swingline Loans hereunder may be repaid and
reborrowed in accordance with the provisions hereof. Swingline Loans shall be
made only in Dollars.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. The Swingline Lender will make
Swingline Loans available to the Borrower on any Business Day upon delivery of a
Notice of Swingline Borrowing by the Borrower to the Administrative Agent not
later than 2:00 P.M. on such Business Day. A form of Notice of Swingline
Borrowing (a "Notice of Swingline Borrowing") is attached as Schedule 2.4(b)(i).
Swingline Loan borrowings hereunder shall be made in minimum amounts of $100,000
and in integral amounts of $100,000 in excess thereof.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Commitment Termination Date. The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrower and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (A) the Commitment Termination Date, (B) the
occurrence of any Event of Default described in Section 7.1(f), (C) upon
acceleration of the Obligations hereunder, whether on account of an Event of
Default described in Section 7.1(f) or any other Event of Default, and (D) the
exercise of remedies in accordance with the provisions of Section 7.2 hereof
(each such Revolving Loan borrowing made on account of any such deemed request
therefor as provided herein being hereinafter referred to as "Mandatory
Swingline Borrowing"). Each Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such request or deemed request on account of
each Mandatory Swingline Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (1) the amount
of Mandatory Swingline Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (2) whether any
conditions specified in Section 3.2 are then satisfied, (3) whether a Default or
an Event of Default then exists, (4) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in Section
2.1(b)(i), (5) the date of such Mandatory Swingline Borrowing, or (6) any
reduction in the Committed Amount or termination of the Commitments immediately
prior to such Mandatory Swingline Borrowing or contemporaneously therewith. In
the event that any Mandatory Swingline Borrowing cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code), then each Lender
hereby agrees that it shall forthwith purchase (as of the date the Mandatory
Swingline Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon its respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7.2);
provided that (x) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is purchased, and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the Swingline Lender interest on the principal amount of such
participation purchased for each day from and including the day upon which the
Mandatory Swingline Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, at the rate equal to, if paid within two
Business Days of the date of the Mandatory Swingline Borrowing, the Federal
Funds Effective Rate, and thereafter at a rate equal to the Alternate Base Rate.

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.9(b),
Swingline Loans shall bear interest at a per annum rate equal to the LIBOR
Market Index Rate plus the Applicable Percentage. Interest on Swingline Loans
shall be payable in arrears on each Interest Payment Date.

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the original amount
of the Swingline Committed Amount and substantially in the form of Schedule
2.4(d).

Section 2.5. Fees

(a) Commitment Fee. In consideration of the Commitment, the Borrower agrees to
pay to the Administrative Agent, for the ratable benefit of the Lenders, a
commitment fee (the "Commitment Fee") in an amount equal to the Applicable
Percentage per annum on the average daily unused amount of the Committed Amount
during the calendar quarter for which such fee is payable. For purposes of
computation of the Commitment Fee, LOC Obligations shall be considered usage,
but Swingline Loans shall not be considered usage, of the Committed Amount. The
Commitment Fee shall be payable quarterly in arrears not later than five
Business Days following the last day of each calendar quarter for the prior
calendar quarter.

(b) Letter of Credit Fees. In consideration of the LOC Commitments, the Borrower
agrees to pay to the Administrative Agent for the ratable benefit of the Lenders
(including the Issuing Lender) a fee (the "Letter of Credit Fee") equal to the
Applicable Percentage for LIBOR Rate Loans per annum on the average daily
maximum amount available to be drawn under each Letter of Credit from the date
of issuance to the date of expiration. The Letter of Credit Fee shall be payable
quarterly in arrears not later than five Business Days following the last day of
each calendar quarter for the prior calendar quarter. In addition to the Letter
of Credit Fee, the Borrower agrees to pay to the Issuing Lender, for its own
account, a fronting fee (the "Fronting Fee") equal to the greater of (i)
one-tenth of one percent (0.10%) of the face amount of each Letter of Credit
when issued or (ii) $250. The Fronting Fee shall be payable quarterly in arrears
not later than five Business Days following the last day of each calendar
quarter for the prior calendar quarter.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender
for its own account the reasonable and customary charges from time to time of
the Issuing Lender with respect to the amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit
(collectively, the "Issuing Lender Fees").

(d) Administrative Fee. The Borrower agrees to pay to the Administrative Agent,
for its own account, the administrative fee provided for in the Fee Letter, due
and payable on the Closing Date and thereafter on each anniversary of the
Closing Date until the Commitments have been terminated and the Obligations have
been paid in full.

Section 2.6. Commitment Reductions

(a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Committed Amount at any time or
from time to time upon not less than three Business Days' prior written notice
to the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction which shall be in a
minimum amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the Advances Outstanding
would exceed the aggregate Committed Amount then in effect.

(b) Commitment Termination Date. The Commitment, the Swingline Commitment and
the LOC Commitment shall automatically terminate on the Commitment Termination
Date.

Section 2.7. Prepayments

(a) Optional Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that each partial
prepayment of Revolving Loans shall be in a minimum principal amount of
$1,000,000 and integral multiples of $100,000 in excess thereof, and each
partial prepayment of a Swingline Loan shall be in a minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof. The Borrower
shall give three Business Days' irrevocable notice in the case of LIBOR Rate
Loans and one Business Day's irrevocable notice in the case of Alternate Base
Rate Loans, to the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable). Amounts prepaid under this Section 2.7(a) shall be
applied to the outstanding Loans as the Borrower may elect; provided, that each
Lender shall receive its pro rata share of any such prepayment based on its
Commitment Percentage. All prepayments under this Section 2.7(a) shall be
subject to Section 2.17, but otherwise without premium or penalty. Interest on
the principal amount prepaid shall be due and payable on any date that a
prepayment is made hereunder through the date of prepayment. Amounts prepaid on
the Revolving Loans and Swingline Loans may be reborrowed in accordance with the
terms hereof.

(b) Mandatory Prepayments.

(i) Committed Amount. If at any time after the Closing Date, the Advances
Outstanding shall exceed the aggregate Committed Amount then in effect, the
Borrower immediately shall prepay the Revolving Loans and Swingline Loans and
(after all Revolving Loans and Swingline Loans have been repaid) cash
collateralize the LOC Obligations, in an amount sufficient to eliminate such
excess. If at any time after the Closing Date, the aggregate principal amount of
outstanding Revolving Loans denominated in an Alternative Lending Currency plus
LOC Obligations denominated in an Alternative Lending Currency shall exceed 105%
of the aggregate Alternative Lending Currency Sub-Limit then in effect, the
Borrower immediately shall prepay such Alternative Lending Currency Revolving
Loans and (after all such Revolving Loans have been repaid) cash collateralize
LOC Obligations denominated in an Alternative Lending Currency, in an amount
sufficient to eliminate such excess. For purposes of completing the calculations
set forth in this Section 2.7(b)(i), Revolving Loans and LOC Obligations
denominated in Alternative Lending Currencies shall be redenominated in Dollars
in an amount equal to the Dollar Equivalent thereof.

(ii) Currency of Mandatory Prepayments and Application of Mandatory Prepayments.
All amounts required to be paid pursuant to this Section 2.7(b) shall be paid in
and applied as follows: (1) first to the payment in Dollars of outstanding
Swingline Loans, (2) second, pro rata as to Currencies, to the payment in
Dollars and Alternative Lending Currencies of outstanding Revolving Loans and
(3) third, pro rata as to Currencies, in Dollars and Alternative Lending
Currencies to a cash collateral account in respect of LOC Obligations
denominated in Dollars and Alternative Lending Currencies. All prepayments under
this Section 2.7(b) shall be subject to Section 2.17 and be accompanied by
interest on the principal amount prepaid through the date of prepayment.

Section 2.8. Minimum Principal Amounts

All borrowings, payments and prepayments in respect of Revolving Loans shall be
in such amounts and be made pursuant to such elections so that after giving
effect thereto the aggregate principal amount of the Revolving Loans comprising
any borrowing shall be $1,000,000 or a whole multiple of $100,000 in excess
thereof.

Section 2.9. Default Rate and Payment Dates

(a) If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.10 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

(b) (i) If all or a portion of the principal amount of any LIBOR Rate Loan shall
not be paid when due, such overdue amount shall bear interest at a rate per
annum which is equal to the rate that would otherwise be applicable thereto plus
2%, until the end of the Interest Period applicable thereto, and thereafter at a
rate per annum which is equal to the Alternate Base Rate plus 2% (the "ABR
Default Rate") or (ii) if any interest payable on the principal amount of any
Loan or any fee or other amount, including the principal amount of any Alternate
Base Rate Loan, payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is equal to the ABR Default Rate, in each
case from the date of such non-payment until such amount is paid in full (after
as well as before judgment). Upon the occurrence, and during the continuance, of
any other Event of Default hereunder, at the request of the Required Lenders,
the principal of and, to the extent permitted by law, interest on the Loans and
any other amounts owing hereunder shall bear interest, payable on demand, at a
per annum rate which is (A) in the case of principal, the rate that would
otherwise be applicable thereto plus 2% or (B) in the case of interest, fees or
other amounts, the ABR Default Rate (after as well as before judgment). The
Required Lenders shall have the right to revoke the imposition of any default
interest imposed under this Section 2.9(b).

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (b) of this Section
2.9 shall be payable from time to time on demand.

Section 2.10. Conversion Options

(a) The Borrower may, in the case of Revolving Loans elect from time to time to
convert Alternate Base Rate Loans to LIBOR Rate Loans by giving the
Administrative Agent at least three Business Days' prior irrevocable written
notice of such election. In addition, the Borrower may elect from time to time
to convert LIBOR Rate Loans to Alternate Base Rate Loans by giving the
Administrative Agent irrevocable written notice by 11:00 a.m. one Business Date
prior to the proposed date of conversion. A form of Notice of Conversion is
attached as Schedule 2.10. If the date upon which an Alternate Base Rate Loan is
to be converted to a LIBOR Rate Loan is not a Business Day, then such conversion
shall be made on the next succeeding Business Day. All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. LIBOR Rate Loans may only be converted
to Alternate Base Rate Loans on the last day of the applicable Interest Period.
If the date upon which a LIBOR Rate Loan is to be converted to an Alternate Base
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.10(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

Section 2.11. Computation of Interest and Fees

(a) All fees, interest and all other amounts payable hereunder shall be
calculated on the basis of a 360 day year for the actual days elapsed; provided
that interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate or Alternative Lending Currency borrowing denominated in
English Pounds Sterling shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) It is the intent of the Lenders and the Borrowers to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Loan), shall the interest
taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of this
Credit Agreement or any other document, interest would otherwise be payable in
excess of the maximum nonusurious amount, any such construction shall be subject
to the provisions of this paragraph and such interest shall be automatically
reduced to the maximum nonusurious amount permitted under applicable law,
without the necessity of execution of any amendment or new document. If any
Lender shall ever receive anything of value which is characterized as interest
on the Loans under applicable law and which would, apart from this provision, be
in excess of the maximum nonusurious amount, an amount equal to the amount which
would have been excessive interest shall, without penalty, be applied to the
reduction of the principal amount owing on the Loans and not to the payment of
interest, or refunded to the Borrower or the other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid principal
amount of the Loans. The right to demand payment of the Loans or any other
amount required to be paid hereunder does not include the right to receive any
interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

Section 2.12. Pro Rata Treatment and Payments

(a) Allocation of Payments Before Event of Default. Each borrowing of Revolving
Loans and any reduction of the Commitments shall be made pro rata according to
the respective Commitment Percentages of the Lenders. Each payment under this
Credit Agreement or any Note shall be applied, first, to any fees then due and
owing by the Borrower pursuant to Section 2.5, second, to interest then due and
owing hereunder and under the Notes and, third, to principal then due and owing
hereunder and under the Notes. Each payment on account of any fees pursuant to
Section 2.5 shall be made pro rata in accordance with the respective amounts due
and owing (except as to the Fronting Fees and the Issuing Lender Fees). Each
optional prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.7(a); provided, that prepayments made pursuant to
Section 2.15 shall be applied in accordance with such Section. Each mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.7(b). All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.18(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent's office specified on Section 9.2 in immediately available
funds not later than 1:00 P.M. on the date when due. All amounts owing under
this Agreement are payable in Dollars, except for the principal of, and interest
on, any Revolving Loan denominated in an Alternative Lending Currency, breakage
costs relating, and participations in, and reimbursements of drawings under
Letters of Credit denominated in an Alternative Lending Currency, which are
payable in such Alternative Lending Currency. If the Borrower shall fail to pay
any principal of any Revolving Loan when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), the unpaid portion of such
Revolving Loan shall, if such Revolving Loan is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination; and if the Borrower shall
fail to pay any interest on any Revolving Loan that is not denominated in
Dollars, such interest shall automatically be redenominated in Dollars on the
due date therefor (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the Commitments shall
have been terminated and the Loans and all other amounts under this Credit
Agreement shall have become due and payable in accordance with the terms of
Section 7.2 hereof, all amounts collected or received by the Administrative
Agent or any Lender on account of the Loans or any other amounts outstanding
hereunder shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys' and consultants' fees) of
the Administrative Agent in connection with enforcing the rights of the Lenders
hereunder;

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys' and consultants' fees) of
each of the Lenders in connection with enforcing its rights hereunder;

FOURTH, to the payment of all accrued fees and interest;

FIFTH, to the payment of the outstanding principal amount of the Loans and the
payment or cash collateralization of the outstanding LOC Obligations;

SIXTH, to all other amounts and obligations due and payable hereunder or
otherwise and not repaid pursuant to clauses "FIRST" through "FIFTH" above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion of the then outstanding Loans and
LOC Obligations held by such Lender) of amounts available to be applied pursuant
to clauses "THIRD," "FOURTH," "FIFTH" and "SIXTH" above; and (iii) to the extent
that any amounts available for distribution pursuant to clause "FIFTH" above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses "FIFTH" and "SIXTH" above in the manner provided in this
Section 2.12(b).

Section 2.13. Non-Receipt of Funds by the Administrative Agent

(a) Except as provided in Section 2.13(d), unless the Administrative Agent shall
have been notified in writing by a Lender prior to the date a Loan is to be made
by such Lender (which notice shall be effective upon receipt) that such Lender
does not intend to make the proceeds of such Loan available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such proceeds available to the Administrative Agent on such date, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent,
the Administrative Agent shall be able to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent's demand therefor, the Administrative Agent will
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Effective Rate.

(b) Except as provided in Section 2.13(d), unless the Administrative Agent shall
have been notified in writing by the Borrower, prior to the date on which any
payment is due from it hereunder (which notice shall be effective upon receipt)
that the Borrower does not intend to make such payment, the Administrative Agent
may assume that such Borrower has made such payment when due, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to each Lender on such payment date an amount equal
to the portion of such assumed payment to which such Lender is entitled
hereunder, and if the Borrower has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, repay to the Administrative
Agent the amount made available to such Lender. If such amount is repaid to the
Administrative Agent on a date after the date such amount was made available to
such Lender, such Lender shall pay to the Administrative Agent on demand
interest on such amount in respect of each day from the date such amount was
made available by the Administrative Agent to such Lender to the date such
amount is recovered by the Administrative Agent at a per annum rate equal to the
Federal Funds Effective Rate.

(c) A certificate of the Administrative Agent submitted to the Borrower or any
Lender with respect to any amount owing under this Section 2.13 shall be
conclusive in the absence of manifest error.

(d) On the date of any borrowing of a Revolving Loan in an Alternative Lending
Currency, the Administrative Agent shall make available to the Borrower the
proceeds of such borrowing only upon actual receipt by the Administrative Agent
from each Lender of such Lender's pro rata portion of such borrowing in such
Alternative Lending Currency. On the date that any payment of the principal of
or interest on any Revolving Loan denominated in an Alternative Lending Currency
is due, the Administrative Agent shall make available to each Lender such
Lender's pro rata portion of such payment only upon actual receipt by the
Administrative Agent from the Borrower of such payment.

Section 2.14. Inability to Determine Interest Rate

Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for any Currency for any Interest Period, or (ii) the
Required Lenders shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of funding LIBOR Rate
Loans that the Borrower has requested in such Currency during such Interest
Period, the Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
in such Currency shall be made as Alternate Base Rate Loans and any Loans that
were requested to be converted into or continued as LIBOR Rate Loans in such
Currency shall remain as or be converted into Alternate Base Rate Loans. Until
any such notice has been withdrawn by the Administrative Agent, no further Loans
shall be made as, continued as, or converted into, LIBOR Rate Loans in such
Currency for the Interest Periods so affected.

Section 2.15. Illegality

Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for such Lender or its LIBOR Lending Office to make or maintain LIBOR
Rate Loans in any Currency as contemplated by this Credit Agreement or to obtain
in the interbank yurocurrency market through its LIBOR Lending Office the funds
with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans in such Currency or continue LIBOR Rate Loans
in such Currency shall forthwith be suspended until the Administrative Agent
shall give notice that the condition or situation which gave rise to the
suspension shall no longer exist, and (c) such Lender's Loans then outstanding
as LIBOR Rate Loans in such Currency, if any, shall be converted on the last day
of the Interest Period for such Loans or within such earlier period as required
by law as Alternate Base Rate Loans. The Borrower hereby agrees promptly to pay
any Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender in making any repayment in accordance with
this Section 2.15 including, but not limited to, any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans in such Currency hereunder. A certificate as to any additional
amounts payable pursuant to this Section 2.15 submitted by such Lender, through
the Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section 2.15;
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material.

Section 2.16. Requirements of Law

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any Letter of Credit, any participation therein or any application relating
thereto, any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for changes in the rate of
tax on the overall net income of such Lender or taxes otherwise excluded in
Section 2.18(a));

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit or the
participations therein or to reduce any amount receivable hereunder or under any
Note, then, in any such case, the Borrower shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
additional cost or reduced amount receivable which such Lender reasonably deems
to be material as determined by such Lender with respect to its LIBOR Rate Loans
or Letters of Credit. A certificate as to any additional amounts payable
pursuant to this Section 2.16 submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this Section 2.16; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender to be
material.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender's or such corporation's
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender's or such
corporation's policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within 15 days
after demand by such Lender, the Borrower shall pay to such Lender such
additional amount as shall be certified by such Lender as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this Section 2.16 submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

(c) The agreements in this Section 2.16 shall survive the termination of this
Credit Agreement and payment of the Notes and all other amounts payable
hereunder.

Section 2.17. Indemnity

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure of the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) the failure of the
Borrower to make any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. In furtherance and not in limitation of the foregoing, the Borrower
agrees to indemnify and hold each Lender harmless from any loss, cost or expense
including, without limitation, any loss, cost or expense incurred as a result of
fluctuations in Alternative Lending Currency, which such Lender may sustain or
incur as a consequence of (i) the payment of any principal of any LIBOR Rate
Loan other than on the last day of an Interest Period therefore (including as a
result of an Event of Default), (ii) the conversion of any LIBOR Rate Loan other
than on the last day of an Interest Period therefor, (iii) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any notice delivered hereto or (iv) the payment of any LOC Obligation
denominated in Alternative Lending Currency on a date other than the due date
thereof. A certificate as to any additional amounts payable pursuant to this
Section 2.17 submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
30 days following such default, prepayment or conversion) shall be conclusive in
the absence of manifest error. The agreements in this Section 2.17 shall survive
termination of this Credit Agreement and payment of the Notes and all other
amounts payable hereunder.

Section 2.18. Taxes

(a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.18(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
income taxes or other tax imposed on or measured by the net income or profits of
a Lender (including for this purpose franchise taxes to the extent imposed on or
measured by the net income or profits of a Lender) pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein or as a result of a connection between such Lender and any
jurisdiction other than a connection solely resulting from entering into this
Credit Agreement or the other transactions contemplated hereunder) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as "Taxes"). If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Credit Agreement or under any Note, after withholding or deduction
for or on account of any Taxes, will not be less than the amount provided for
herein or in such Note. The Borrower will furnish to the Administrative Agent as
soon as practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrower. The Borrower
agrees to indemnify and hold harmless each Lender, and reimburse such Lender
upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 9.6(c) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY (or
successor forms) certifying such Lender's entitlement to a complete exemption
from United States withholding tax with respect to payments to be made under
this Credit Agreement and under any Note, or (ii) if the Lender is not a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, Internal Revenue Service
Form W-8BEN, W-8ECI or W-8IMY as set forth in clause (i) above, or (x) a
certificate in substantially the form of Schedule 2.18 (any such certificate, a
"2.18 Certificate") and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) certifying such
Lender's entitlement to an exemption from United States withholding tax with
respect to payments of interest to be made under this Credit Agreement and under
any Note. In addition, each Lender agrees that it will deliver upon the
Borrower's request or upon such Lender becoming aware of the necessity therefor,
updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from United
States withholding tax with respect to payments under this Credit Agreement and
any Note. Notwithstanding anything to the contrary contained in Section 2.18(a),
but subject to the immediately succeeding sentence, (x) the Borrower shall be
entitled, to the extent it is required to do so by law, to deduct or withhold
Taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. federal income
tax purposes to the extent that such Lender has not provided to the Borrower
U.S. Internal Revenue Service Forms that establish a complete exemption from
such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 2.18(a) hereof to gross-up payments to be made to a Lender
in respect of Taxes imposed by the United States if (I) such Lender has not
provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 2.18(b) or (II) in the case of
a payment, other than interest, to a Lender described in clause (ii) above, to
the extent that such Forms do not establish a complete exemption from
withholding of such Taxes or (III) the obligation to make such gross-up payments
arises as a result of U.S. federal withholding tax imposed on the date such
Lender becomes a party to this Credit Agreement. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.18,
the Borrower agrees to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.18(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the date on which such Lender becomes a party to
this Credit Agreement in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes.

(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Domestic Lending Office or LIBOR Lending Office, as the case may
be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section 2.18; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

(d) If the Borrower pays any additional amount pursuant to this Section 2.18
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it. In the event that such Lender
receives such a refund or credit, such Lender shall pay to the Borrower an
amount that such Lender reasonably determines is equal to the net tax benefit
obtained by such Lender as a result of such payment by the Borrower. In the
event that no refund or credit is obtained with respect to the Borrower's
payments to such Lender pursuant to this Section 2.18, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.18 shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.18 to the
Borrower or any other party.

(e) The agreements in this Section 2.18 shall survive the termination of this
Credit Agreement and the payment of the Notes and all other amounts payable
hereunder.

Section 2.19. Indemnification; Nature of Issuing Lender's Duties

(a) In addition to its other obligations under Section 2.3, the Borrower hereby
agrees to protect, indemnify, pay and save the Issuing Lender and each Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys' fees) that
the Issuing Lender or such Lender may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit or (ii) the
failure of the Issuing Lender to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority (all such acts
or omissions, herein called "Government Acts").

(b) As between the Borrower and the Issuing Lender and each Lender, the Borrower
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. Subject to Section 2.19(e), neither the Issuing
Lender nor any Lender shall be responsible: (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (iii) for failure of the beneficiary of a Letter of
Credit to comply fully with conditions required in order to draw upon a Letter
of Credit; (iv) for errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) for errors in interpretation of technical
terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) for any consequences arising from causes beyond the
control of the Issuing Lender or any Lender, including, without limitation, any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of the Issuing Lender's rights or powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Borrower. It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
the Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrower, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority. The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.

(d) Nothing in this Section 2.19 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.3(d) hereof. The obligations
of the Borrower under this Section 2.19 shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender and the Lenders to enforce any right, power or benefit under this Credit
Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.19 or
in Section 2.3, the Borrower shall have no obligation to indemnify the Issuing
Lender or any Lenders in respect of any liability incurred by the Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender (including action not taken by the Issuing Lender or such
Lender), as determined by a court of competent jurisdiction or pursuant to
arbitration.

Section 2.20 Removal of Lenders

The Borrower shall be permitted to replace with a replacement financial
institution reasonably satisfactory to the Administrative Agent (a) any Lender
that requests reimbursement for amounts owing or payments of additional amounts
pursuant to Section 2.15, 2.16, or 2.18 or (b) any Defaulting Lender; provided
that (i) such replacement does not conflict with any applicable law, treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender pursuant to the Credit Documents on or prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 2.17 if any LIBOR Rate Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6(c) (provided that the Borrower
shall be obligated to pay the registration and processing fee referred to
therein), (vi) until such time as such replacement shall be consummated, the
Borrower shall pay to the replaced Lender all additional amounts (if any)
required pursuant to Section 2.15, 2.16, or 2.18, as the case may be, and (vii)
any such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender. In the event any replaced Lender fails to execute the
agreements required under Section 9.6 in connection with an assignment pursuant
to this Section 2.20, the Borrower may, upon two (2) Business Days' prior notice
to such replaced Lender, execute such agreements on behalf of such replaced
Lender. A Lender shall not be required to be replaced if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such replacement cease to apply.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.1. Conditions to Closing

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans, and the Swingline Loans on the
Closing Date is subject to, the satisfaction of the following conditions
precedent:

(a) Execution of Credit Agreement and Credit Documents. The Administrative Agent
shall have received (i) counterparts of this Credit Agreement, executed by a
duly authorized officer of each party hereto, (ii) for the account of each
Lender that requests a Note, a Note, (iii) for the account of the Swingline
Lender, the Swingline Note, and (iv) counterparts of any other Credit Document,
executed by the duly authorized officers of the parties thereto.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Certificate of Incorporation, Etc. Copies of the certificate of
incorporation or other charter or formation documents of the Borrower certified
to be true and complete as of a recent date by the appropriate governmental
authority of the state of its incorporation.

(ii) Resolutions. Copies of resolutions of the board of directors (or executive
committee thereof) of the Borrower approving and adopting the Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of the Borrower as of the Closing Date to be
true and correct and in force and effect as of such date.

(iii) Bylaws. A copy of the bylaws of the Borrower certified by an officer of
the Borrower as of the Closing Date to be true and correct and in force and
effect as of such date.

(iv) Good Standing. Copies of (i) certificates of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate governmental authorities of the state of incorporation, and each
other state in which the Borrower is qualified to do business and (ii) to the
extent readily available, a certificate indicating payment of all corporate and
other franchise taxes certified as of a recent date by the appropriate
governmental taxing authorities.

(v) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary to be true and correct as of the Closing Date,
in form and substance satisfactory to Administrative Agent.

(c) [Reserved].

(d) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion of counsel for the Borrower dated the Closing Date and addressed to the
Administrative Agent and the Lenders in form and substance satisfactory to
Administrative Agent.

(e) Fees. The Administrative Agent and the Lenders shall have received all fees,
if any, owing pursuant to the Fee Letter and Section 2.5.

(f) Litigation. There shall not exist any pending or threatened litigation,
investigation, bankruptcy or insolvency, injunction, order or claim affecting or
relating to the Borrower or any of its Subsidiaries, this Agreement and the
other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date which could reasonably be
expected to result in a Material Adverse Effect.

(g) Government Consent. The Administrative Agent shall have received evidence
that all governmental, shareholder and material third party consents and
approvals necessary in connection with the financings and other transactions
contemplated hereby have been obtained.

(h) Compliance with Laws. The Loans and other transactions contemplated hereby
shall be in compliance with all applicable laws and regulations (including all
applicable securities and banking laws, rules and regulations).

(i) Bankruptcy. There shall be no Insolvency Proceedings with respect to the
Borrower or any of its Subsidiaries.

(j) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 5.1 hereof,
each in form and substance satisfactory to it.

(k) No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the business, properties, prospects, operations or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole.

(l) Financial Condition Certificate. The Administrative Agent shall have
received a certificate, in form and substance satisfactory to the Administrative
Agent and certified as accurate by a Responsible Officer, demonstrating
compliance by the Borrower and its Subsidiaries as of the Closing Date with the
financial covenants contained in Section 5.33 hereof.

(m) Officer's Certificate. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date stating that (i) no action, suit, investigation or proceeding is pending
or, to the knowledge of Borrower, threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect Borrower or
any other transaction contemplated by the Credit Documents, if such action,
suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect and (ii) immediately after giving effect to this Credit
Agreement (including the initial Loans hereunder), the other Credit Documents,
and all the transactions contemplated therein or thereby to occur on such date,
(A) no Default or Event of Default exists and (B) all representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects.

(n) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrower that sets forth information required by the Patriot Act
(as defined in Section 9.18) including, without limitation, the identity of the
Borrower, the name and address of the Borrower and other information that will
allow the Administrative Agent or any Lender, as applicable, to identify the
Borrower in accordance with the Patriot Act.

(o) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

Section 3.2 Conditions to All Extensions of Credit

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Borrower herein or which are contained in any certificate furnished at any
time under or in connection herewith shall be true and correct in all material
respects on and as of the date of such Extension of Credit as if made on and as
of such date (except for those which expressly relate to an earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.

(c) Compliance with Covenants. Immediately after giving effect to the making of
any such Extension of Credit the Borrower is in compliance with each of the
covenants set forth herein.

(d) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus LOC Obligations shall not exceed the
Committed Amount then in effect, (ii) the LOC Obligations shall not exceed the
LOC Committed Amount, (iii) the Swingline Loans shall not exceed the Swingline
Committed Amount, and (iv) the aggregate principal amount of outstanding
Revolving Loans denominated in an Alternative Lending Currency plus LOC
Obligations denominated in an Alternative Lending Currency shall not exceed the
Alternative Lending Currency Sub-Limit. For purposes of completing the
calculations set forth in this Section 3.2(d) Revolving Loans and LOC
Obligations denominated in Alternative Lending Currencies shall be redenominated
in Dollars in an amount equal to the Dollar Equivalent thereof.

(e) Additional Conditions to Revolving Loans. If such Loan is made pursuant to
Section 2.1, all conditions set forth in such Section shall have been satisfied.

(f) Additional Conditions to Letters of Credit. If such Extension of Credit is
made pursuant to Section 2.3, all conditions set forth in such Section shall
have been satisfied.

(g) Material Adverse Change. There shall have been no Material Adverse Change in
the Borrower and its Subsidiaries.

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (g) of this Section 3.2 have
been satisfied.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 4.1 Existence and Power. The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, is duly qualified to transact business in every jurisdiction
where, by the nature of its business, such qualification is necessary, and has
all organizational powers and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted except
where the failure to be so qualified or hold such powers, licenses,
authorizations, consents and approvals could not reasonably be expected to have
a Material Adverse Effect.

Section 4.2 Organizational and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement, the Notes
and the other Credit Documents (i) are within the Borrower's organizational
powers, (ii) have been duly authorized by all necessary organizational action,
(iii) require no action by or in respect of, or filing with, any governmental
body, agency or official, (iv) do not contravene, or constitute a default under,
any provision of any Applicable Law or regulation or of the certificate of
incorporation or by-laws of the Borrower or of any agreement, judgment,
injunction, order, decree, contractual obligation or other instrument binding
upon the Borrower or any of its Subsidiaries, and (v) except for Liens created
by this Agreement and the other Credit Documents, if any, do not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

Section 4.3 Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower enforceable in accordance with its terms, and the
Notes and the other Credit Documents, when executed and delivered in accordance
with this Agreement, will constitute valid and binding obligations of the
Borrower enforceable in accordance with their respective terms, provided that
the enforceability hereof and thereof is subject in each case to general
principles of equity and to Insolvency Laws.

Section 4.4 Financial Information.

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2005 and the related consolidated statements of
income, shareholders' equity and cash flows for the Fiscal Year then ended,
reported on by a nationally recognized independent accounting firm acceptable to
the Administrative Agent, and the unaudited, consolidated financial statements
of the Borrower for the interim period ended March 31, 2006, fairly present, in
conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such dates and their consolidated results of
operations and cash flows for such periods stated.

(b) Since December 31, 2005 there has been no Material Adverse Change in the
Borrower or its Subsidiaries.

Section 4.5 Litigation. There is no investigation, action, suit or proceeding
pending, or to the knowledge of the Borrower threatened, against or affecting
the Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official which could reasonably be expected to have
a Material Adverse Effect or which in any manner draws into question the
validity or enforceability of, or could impair the ability of the Borrower to
perform its obligations under, this Agreement, the Notes or any of the other
Credit Documents.

Section 4.6 Compliance with ERISA.

(a) The Borrower and each member of the Controlled Group have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA.

(b) Neither the Borrower nor any member of the Controlled Group is or ever has
been obligated to contribute to any Multiemployer Plan.

(c) The assets of Borrower or any Subsidiary do not and will not constitute
"plan assets," within the meaning of ERISA, the Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Agreement, and the borrowing and repayment of amounts hereunder, do not and
will not constitute "prohibited transactions" under ERISA or the Code.

Section 4.7. Taxes. There have been filed on behalf of the Borrower and its
Subsidiaries all Federal and all material state and local income, excise,
property and other tax returns which are required to be filed by them and all
taxes due pursuant to such returns or pursuant to any assessment received by or
on behalf of the Borrower or any Subsidiary have been paid (other than taxes the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Borrower). The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate. United
States income tax returns of the Borrower and its Subsidiaries have been
examined and closed through the Fiscal Year ended December 31, 2004.

Section 4.8. Subsidiaries. Each of the Borrower's Subsidiaries is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, as the case may be, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted except where the failure to be so
qualified or hold such powers, licenses, authorizations, consents and approvals
could not reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, the Borrower has no Subsidiaries except those Subsidiaries listed
on Schedule 4.8, which accurately sets forth each such Subsidiary's complete
name and jurisdiction of incorporation.

Section 4.9. Investment Company Act

(a) The Borrower is an "investment company" that has elected to be regulated as
a "business development company" within the meaning of the Investment Company
Act and qualifies as a RIC.

(b) The Borrower covenants and agrees that the Borrower will conduct its
business and other activities in compliance with the provisions of the
Investment Company Act and any applicable rules, regulations or orders issued
thereunder.

(c) The business and other activities of the Borrower, including but not limited
to, the making of the Revolving Loans and Swingline Loans by the Lenders, the
application of the proceeds and repayment thereof by the Borrower and the
consummation of the transactions contemplated by the Credit Documents to which
the Borrower is a party do not result in any violations, with respect to the
Borrower, of the provisions of the Investment Company Act or any rules,
regulations or orders issued thereunder.

Section 4.10. [Reserved]

Section 4.11. Ownership of Property; Liens. The Borrower and each of its
Subsidiaries has title to its properties sufficient for the conduct of its
business, and none of such property is subject to any Lien except as permitted
in Section 5.12.

Section 4.12. No Default. Neither the Borrower nor any of its respective
Subsidiaries is in default under or with respect to any agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound which could reasonably be expected to have or cause a Material Adverse
Effect. No event has occurred and is continuing and no condition exists, or
would result from the Extension of Credit or from the application of the
proceeds therefrom, which constitutes or may be reasonably expected to
constitute a Default or Event of Default.

Section 4.13. Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Credit Agreement or any transaction contemplated hereby is,
and all such information hereafter furnished by the Borrower to the
Administrative Agent or any Lender (including without limitation Monthly
Reports) will be, true, accurate and complete in all material respects and based
on reasonable estimates on the date as of which such information is stated or
certified. As of the Closing Date, the Borrower has disclosed to the Lenders in
writing any and all facts which could reasonably be expected to have a Material
Adverse Effect.

Section 4.14. Environmental Matters. Neither the Borrower nor any Subsidiary of
the Borrower is subject to any Environmental Liability and neither the Borrower
nor any Subsidiary of the Borrower has been designated as a potentially
responsible party under CERCLA. None of the Properties has been identified on
any current or proposed (a) National Priorities List under 40 C.F.R. Section
300, (b) CERCLIS list or (c) any list arising from a state statute similar to
CERCLA.

Section 4.15. Compliance with Laws. Each Borrower and each Subsidiary of the
Borrower is in compliance with all applicable laws, including, without
limitation, all Environmental Laws except where the failure to be in compliance
could not reasonably be expected to have a Material Adverse Effect.

Section 4.16. Capital Stock. All Capital Stock, debentures, bonds, notes and all
other securities of the Borrower and its Subsidiaries presently issued and
outstanding are validly and properly issued in accordance with all applicable
laws, including, but not limited to, the "Blue Sky" laws of all applicable
states and the federal securities laws. The issued shares of Capital Stock of
the Borrower's respective Wholly Owned Subsidiaries are owned by the Borrower
free and clear of any Lien or adverse claim except for Liens described on
Schedule 4.16 and Liens permitted by Section 5.12. At least a majority of the
issued shares of capital stock of each of the other Subsidiaries of the Borrower
(other than Wholly Owned Subsidiaries) is owned by the Borrower free and clear
of any Lien or adverse claim except for Liens described on Schedule 4.16 and
Liens permitted by Section 5.12.

Section 4.17. Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of "purchasing" or
"carrying" any Margin Stock. The Borrower does not own any Margin Stock, and no
portion of the proceeds of any Loan hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Debt that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a "purpose credit" within the meaning
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.
The Borrower will not take or permit to be taken any action that might cause any
Credit Document to violate any regulation of the Board of Governors of the
Federal Reserve System.

Section 4.18. Insolvency. After giving effect to the execution and delivery of
the Credit Documents and the Extension of Credit under this Agreement, the
Borrower will not be "insolvent," within the meaning of such term as defined in
Section 101 of Title 11 of the United States Code or Section 2 of the Uniform
Fraudulent Transfer Act, or any other applicable state law pertaining to
fraudulent transfers, as each may be amended from time to time, or be unable to
pay its debts generally as such debts become due, or have an unreasonably small
capital to engage in any business or transaction, whether current or
contemplated.

Section 4.19. Available Non-Pledged Assets. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender, as of the Closing Date and
as of each Borrowing Date, that:

(a) (i) The information contained in the Monthly Report delivered pursuant to
Section 5.2(b) is an accurate and complete listing in all material respects of
all Available Non-Pledged Assets, and the information contained therein with
respect to the identity of such Available Non-Pledged Assets and the amounts
owing thereunder is true and correct in all material respects, (ii) each such
Available Non-Pledged Debt Asset of the Borrower is an Eligible Debt Investment
owned directly by the Borrower, and (iii) the Borrower owns and has marketable
title to the Available Non-Pledged Assets and each such Available Non-Pledged
Asset and the Related Property is free and clear of any Lien of any Person
(other than Permitted Liens and Liens permitted by Section 5.12) and in
compliance with all Applicable Laws;

(b) the Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering the Available Non-Pledged Assets other than any financing
statement that has been terminated;

(c) the Borrower is not aware of the filing of any judgment or tax Lien filings
against the Borrower; and

(d) Each Available Non-Pledged Asset was originated without any fraud or
material misrepresentation by the Borrower or, to the best of the Borrower's
knowledge, on the part of the Obligor.

Section 4.20. Labor Matters. There are no significant strikes, lockouts,
slowdowns or other labor disputes against the Borrower or any Subsidiary of the
Borrower pending or, to the knowledge of the Borrower, threatened. The hours
worked by and payment made to employees of the Borrower and each Subsidiary of
the Borrower have not been in violation of the Fair Labor Standards Act or any
other applicable federal, state or foreign law dealing with such matters.

Section 4.21. Patents, Trademarks, Etc. To the best of its knowledge, the
Borrower and each Subsidiary of the Borrower owns, or is licensed to use, all
patents, trademarks, trade names, copyrights, technology, know-how and
processes, service marks and rights with respect to the foregoing that are (a)
used in or necessary for the conduct of their respective businesses as currently
conducted and (b) material to the businesses, assets, operations, properties,
prospects or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole. To the best of its knowledge, the use of such
patents, trademarks, trade names, copyrights, technology, know-how, processes
and rights with respect to the Borrower and its Subsidiaries, does not infringe
on the rights of any Person.

Section 4.22. [Reserved]

Section 4.23. All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Borrower of this Agreement and any Credit Document to which the Borrower is a
party, have been obtained.

Section 4.24. Selection Procedures. No procedures believed by the Borrower to be
adverse to the interests of the Administrative Agent and the Lenders were
utilized by the Borrower in identifying and/or selecting the Investments that
are part of the Available Non-Pledged Assets.

Section 4.25. Tradenames. The Borrower has no trade names, fictitious names,
assumed names or "doing business as" names or other names under which it has
done or is doing business.

Section 4.26. Credit and Collection Policy. The copy of the Credit and
Collection Policy, attached hereto as Schedule 4.26, is a true, complete and
accurate copy thereof as of the Closing Date. There have been no material
changes in any Credit and Collection Policy other than in accordance with this
Agreement.

Section 4.27. USA PATRIOT Act. Neither the Borrower nor any Affiliate of the
Borrower is (a) a country, territory, organization, person or entity named on an
OFAC list, (b) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a Non-Cooperative
Jurisdiction by the Financial Action Task Force on Money Laundering ("FATF"), or
whose subscription funds are transferred from or through such a jurisdiction;
(c) a "Foreign Shell Bank" within the meaning of the USA PATRIOT Act, i.e., a
foreign bank that does not have a physical presence in any country and that is
not affiliated with a bank that has a physical presence and an acceptable level
of regulation and supervision; or (d) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Section 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

ARTICLE V.

COVENANTS

Borrower hereby covenants and agrees that on the Closing Date, and thereafter
for so long as this Credit Agreement is in effect and until the Commitments have
terminated, no Note remains outstanding and unpaid and the Obligations under the
Credit Documents, together with interest, Commitment Fees and all other amounts
owing to the Agent or any Lender hereunder, are paid in full, Borrower shall,
and shall cause each of its Subsidiaries, to:

Section 5.1. Financial Statements

Furnish to the Administrative Agent and each of the Lenders:

(a) Annual Financial Statements. As soon as available, but in any event within
90 days after the end of each Fiscal Year of the Borrower, a copy of the
consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such Fiscal Year and the related
consolidated and consolidating statements of income, cash flows and retained
earnings of the Borrower and its Consolidated Subsidiaries for such year,
audited by a firm of independent certified public accountants reasonably
acceptable to the Administrative Agent, setting forth in each case in
comparative form the figures for the preceding Fiscal Year, reported on without
a "going concern" or like qualification, exception or assumption, or
qualification or assumption indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification; and

(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the end of each Fiscal Quarter of the Borrower, a company-prepared
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at the end of such period and related company-prepared consolidated and
consolidating statements of income, cash flows and retained earnings for the
Borrower and its Consolidated Subsidiaries for such quarterly period and for the
portion of the Fiscal Year ending with such period, in each case setting forth
in comparative form the figures for the corresponding period or periods of the
preceding Fiscal Year (subject to normal recurring year-end audit adjustments)
certified as to fairness of presentation, GAAP and consistency by the Chief
Financial Officer of the Borrower;

all such financial statements to fairly present in all material respects the
financial condition and results from operations of the entities and for the
periods specified and to be prepared in reasonable detail and in accordance with
GAAP (subject, in the case of interim statements, to normal recurring year-end
audit adjustments) applied consistently throughout the periods reflected therein
and further accompanied by, if applicable, a description of, and an estimation
of the effect on the financial statements on account of, a change in the
application of accounting principles as provided in Section 1.4.

Section 5.2. Certificates; Other Information

Furnish to the Administrative Agent and each of the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer
substantially in the form of Schedule 5.2(a) ("Compliance Certificate") stating
that (i) such financial statements present fairly in all material respects the
financial position of the Borrower and its Consolidated Subsidiaries for the
periods indicated in conformity with GAAP applied on a consistent basis, (ii)
Borrower during such period observed or performed in all material respects all
of its covenants and other agreements, and satisfied in all material respects
every condition, contained in this Credit Agreement to be observed, performed or
satisfied by it, (iii) such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate and if any
Default then exists, setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto, and including
calculations in reasonable detail required to indicate compliance with Sections
5.7, 5.9, 5.10, 5.12, 5.15, 5.26, 5.29 and 5.33 as of the last day of such
period;

(b) within ten Business Days after the end of each calendar month a monthly
report (the "Monthly Report") signed by a Responsible Officer of the Borrower
and substantially in the form of Schedule 5.2(b); and

(c) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

Section 5.3. Payment of Taxes and Other Obligations

The Borrower will, and will cause each Subsidiary of the Borrower to pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, (subject, where applicable, to specified grace
periods) all its taxes (Federal, state, local and any other taxes) assessments,
governmental changes, claims for labor, supplies, rent and other obligations and
liabilities of whatever nature and any additional costs that are imposed as a
result of any failure to so pay, discharge or otherwise satisfy such taxes,
obligations and liabilities, except when the amount or validity of any such
taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Borrower.

Section 5.4. Notices

Immediately upon the occurrence of an event or condition consisting of a Default
or Event of Default, give written notice to the Administrative Agent (which
shall promptly transmit such notice to each Lender) of the occurrence thereof,
and promptly (but in no event later than five Business Days after Borrower
obtains actual knowledge thereof) give written notice of the following to the
Administrative Agent (which shall promptly transmit such notice to each Lender):

(a) the occurrence of any default or event of default under any Contractual
Obligation of the Borrower or any Subsidiary involving a monetary claim in
excess of $15,000,000;

(b) any order, judgment or decree exceeding $15,000,000 having been entered
against the Borrower or any Subsidiary;

(c) (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC (other than a Lien permitted by
Section 5.12) or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the terminating, Reorganization or Insolvency of, any Plan;

(d) any notice of any violation received by Borrower from any Governmental
Authority; and

(e) any other development or event which could reasonably be expected to cause a
Material Adverse Change in the Borrower or its Subsidiaries.

Each notice pursuant to this Section 5.4 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto. In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.

Section 5.5. Foreign Portfolio Investments; Liens

Portfolio Investments purchased or acquired by the Borrower with proceeds of
Revolving Loans in Alternative Lending Currency (each such Loan an "Alternative
Lending Currency Portfolio Investment Loan") shall not be encumbered by any
Liens (other than Inchoate Liens), while such Alternative Lending Currency
Portfolio Investment Loan is outstanding.

Section 5.6. Inspection of Property, Books and Records

The Borrower will (i) keep, and will cause each Subsidiary to keep, proper books
of record and account in which full, true and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities; (ii) permit, and will cause each Subsidiary of the Borrower to
permit, with reasonable prior notice which notice shall not be required in the
case a Default or an Event of Default shall have occurred, the Administrative
Agent or its designee, at the expense of the Borrower, to perform periodic field
audits and investigations of the Borrower and the Available Non-Pledged Assets,
from time to time, provided that the field examinations at the Borrower's
headquarters in Bethesda, Maryland shall be no more frequent than once each
Fiscal Year unless an Event of Default has occurred and is continuing, in which
case there shall be no such limitation on the number of field examinations; and
(iii) permit, and will cause each Subsidiary to permit, representatives of the
Administrative Agent and any Lender at the expense of the Administrative Agent
or such Lender, as applicable, prior to the occurrence of an Event of Default
and at the Borrower's expense after the occurrence of an Event of Default, to
visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records (including computer
tapes and disks) and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants.
The Borrower agrees to cooperate and assist in such visits and inspections, in
each case at such reasonable times and as often as may reasonably be desired.

Section 5.7. Acquisitions

Neither the Borrower nor any Subsidiary of the Borrower shall enter into any
agreement, contract, binding commitment or other arrangement providing for any
Acquisition, or take any action to solicit the tender of securities or proxies
in respect thereof in order to effect any Acquisition, unless (a) the Person to
be (or whose assets are to be) acquired does not oppose such Acquisition and the
line or lines of business of the Person to be acquired are substantially the
same as or related to one or more line or lines of business conducted by the
Borrower, (b) no Default or Event of Default shall have occurred and be
continuing either immediately prior to or immediately after giving effect to
such Acquisition and no less than ten Business Days prior to the date such
Acquisition is effective the Borrower provides to the Administrative Agent and
Lenders pro forma financial statements confirming the Borrower will be in
compliance with Sections 5.7, 5.9, 5.10, 5.12, 5.15, 5.26, 5.29 and 5.33, and
(c) the Person acquired shall be a Subsidiary, or be merged into the Borrower or
a Wholly Owned Subsidiary, promptly upon consummation of the Acquisition (or if
assets are being acquired, the acquiror shall be the Borrower or a Subsidiary of
the Borrower); provided, however, nothing contained in this Section 5.7 shall be
construed to permit the Borrower or any Subsidiary of the Borrower to issue,
assume, create, incur or suffer to exist any Debt except as permitted under
Section 5.29.

Section 5.8. Restricted Payments

If a Default or Event of Default specified in Section 7.1(a) or Section 7.1(f)
shall have occurred and be continuing, or if as a result of the occurrence of
any other Event of Default the Obligations have been accelerated pursuant to
Section 7.2, the Borrower shall not make (a) any dividend or other distribution
on account of any of its Capital Stock provided that the Borrower may make
dividends on account of its Capital Stock to the extent such dividends are
required under the Code to be made in order to maintain the Borrower's status as
a RIC under the Code; (b) any acquisition for value of any Capital Stock of
Borrower; or (c) any payment to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire any Capital Stock of
Borrower.

Section 5.9. Capital Expenditures

Capital Expenditures will not exceed in the aggregate in any Fiscal Year the sum
of $10,000,000 (with the effect that amounts not incurred in any Fiscal Year may
not be carried forward to a subsequent period); provided that after giving
effect to the incurrence of any Capital Expenditures permitted by this Section
5.9, no Event of Default shall have occurred and be continuing.

Section 5.10. Loans or Advances

Neither the Borrower nor any Subsidiary of the Borrower shall make loans or
advances to any Person except: (a) loans or advances to employees of the
Borrower or an Affiliate of the Borrower that do not exceed $50,000,000 in the
aggregate outstanding made in the ordinary course of business, consistently with
practices existing on December 31, 2005 and in accordance with Applicable Law
for the purpose of funding the employees purchase, or exercise of options to
purchase, capital stock of the Borrower or an Affiliate of the Borrower provided
that each such loan is secured by a perfected first priority lien upon such
stock of the Borrower or an Affiliate of the Borrower with a fair market value
(together with cash collateral, if any, pledged by such employee), no less than
the outstanding principal amount of the loan; (b) deposits required by
government agencies or public utilities; and (c) Investment Loans made in the
ordinary course of business to Obligors.

Section 5.11. Maintenance of Unsecured Debt Rating

Borrower shall at all times maintain an unsecured debt rating by one of (a)
Fitch, (b) S&P, or (c) Moody's, and each unsecured debt rating maintained by the
Borrower shall at all time be equal to or greater than (i) in the case of Fitch
"BB-", (ii) in the case of S&P "BB-", and (iii) in the case of Moody's "Ba3".

Section 5.12. Liens

Neither the Borrower nor any Subsidiary of the Borrower will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:

(a) Liens granted by a SPE Subsidiary in Securitization Transaction assets;

(b) Liens granted by the Borrower to secure Debt permitted under Section
5.29(c);

(c) Liens granted by the Borrower to secure Debt permitted under Section
5.29(d);

(d) Liens granted by the Borrower to secure Debt in respect of the total return
swaps permitted under Section 5.29(b) and replacements, extensions or renewals
of any such Lien upon or in the same property subject thereto arising out of the
replacement, extension or renewal of the Debt secured thereby;

(e) Inchoate Liens;

(f) Liens incurred in connection with worker's compensation, unemployment
compensation and other types of social security or in connection with surety
bonds, bids, performance bonds and similar obligations or otherwise in the
ordinary course of business, in each case for sums not overdue or being
diligently contested in good faith by appropriate proceedings and not involving
any deposits or advances or borrowed money or the deferred purchase price of
property or services and for which it maintains adequate reserves, easements,
rights of way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary conduct
of the business of Borrower or any Subsidiary;

(g) pledges or deposits of cash and cash equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance in the ordinary course of business provided that the
amount of such pledges, deposits of cash and cash equivalents shall not exceed
$15,000,000 in the aggregate at any time;

(h) Liens arising from precautionary Uniform Commercial Code financing
statements regarding, and any interest or title of a licensor, lessor or
sublessor under, operating leases;

(i) Leases or subleases granted by the Borrower or any Subsidiary in the
ordinary course of business;

(j) The following Liens provided that the aggregate amount of indebtedness,
liabilities and obligations from time to time secured thereby shall not exceed
$15,000,000:

(i) Liens arising in connection with Capital Leases and attaching only to the
property being leased; and

(ii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property so acquired;

(k) Liens existing on property at the time of the acquisition thereof by the
Borrower or any Subsidiary (and not created in contemplation of such
acquisition) provided that the aggregate amount of indebtedness, liabilities and
obligations from time to time secured thereby shall not exceed $15,000,000;

(l) customary banker's liens and rights of set-off, refund or chargeback in
favor of banks or other financial institutions where the Borrower or its
Subsidiaries maintain deposits in the ordinary course of business; and

(m) Attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $15,000,000 arising in connection with court proceedings (provided
that the execution or other enforcement of such Liens is effectively stayed and
the claims secured thereby are being actively contested in good faith and by
appropriate proceedings).

Section 5.13. Maintenance of Existence

The Borrower will and will cause each Subsidiary of a Borrower, except as
otherwise permitted by Sections 5.14 or 5.15, to continue to engage in business
or the same general type as now conducted by it on the Closing Date and,
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
in each jurisdiction where the failure to maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect. The Borrower shall maintain all
"corporate separateness" requirements applicable to SPE Subsidiaries with
respect to Securitization Transactions.

Section 5.14. Dissolution

Neither the Borrower nor any Subsidiary of the Borrower shall suffer or permit
dissolution or liquidation either in whole or in part or redeem or retire any
shares of its own stock or that of any Subsidiary of the Borrower, except: (a)
through corporate reorganization to the extent permitted by Section 5.15; (b)
Restricted Payments that are not precluded by Section 5.8; and (c) the
dissolution or liquidation of Subsidiaries provided that: (i) such Subsidiary
transfers all of its assets to the Borrower or a Wholly Owned Subsidiary prior
to such liquidation or dissolution; and (ii) immediately after giving effect
thereto no Default or Event of Default would exist.

Section 5.15. Consolidations, Mergers and Sales of Assets

Neither the Borrower will, nor will it permit any Subsidiary of the Borrower to,
consolidate or merge with or into, or sell, lease or otherwise transfer all or
any substantial part of its assets to, any other Person, or discontinue or
eliminate any business line or segment, provided that (a) the Borrower may merge
with another Person if (i) such Person was organized under the laws of the
United States of America or one of its states, (ii) the Borrower is the
corporation surviving such merger, and (iii) immediately after giving effect to
such merger, no Default shall have occurred and be continuing, (b) Subsidiaries
of the Borrower may merge with one another or into the Borrower, and (c) the
Borrower may sell assets in a Permitted Securitization Transaction, and may sell
Portfolio Investments in the ordinary course of business, for fair value,
consistent with practices existing on December 31, 2005, in either case so long
as no Event of Default exists or would result therefrom.

Section 5.16. Use of Proceeds

No Letter of Credit nor any portion of the proceeds of any Revolving Loan or any
Swingline Loan will be used by the Borrower or any Subsidiary (a) directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock, or (b) for any purpose in violation of
any applicable law or regulation. The proceeds of the Revolving Loans and
Swingline Loans shall be used to fund certain Portfolio Investments made in the
ordinary course of the Borrower's business and for general corporate purposes.
The proceeds of the Revolving Loans in Alternative Lending Currency shall be
used by the Borrower solely to fund Portfolio Investments in the same
Alternative Lending Currency. Each Letter of Credit will be used by the Borrower
and its Subsidiaries for Portfolio Investments and for general corporate
purposes in the ordinary course of the Borrower's business.

Section 5.17. Compliance with Laws

(a) The Borrower will, and will cause each Subsidiary of the Borrower and each
member of the Controlled Group to, comply in all material respects with all
Applicable Laws (including but not limited to those with respect to the
Investment Loans and any Related Property), regulations and similar requirements
of governmental authorities (including but not limited to PBGC), except where
the necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued.

(b) Status of RIC and BDC. Borrower shall at all times maintain its status as a
RIC under the Code, and as a "business development company" under the Investment
Company Act.

(c) ERISA Exemptions. Borrower shall not permit any of its respective assets to
become or be deemed to be "plan assets" within the meaning of ERISA, the Code
and the respective regulations promulgated thereunder.

Section 5.18. Insurance

The Borrower will maintain, and will cause each Subsidiary of the Borrower to
maintain (either in the name of the Borrower or in such Subsidiary's own name),
insurance with financially sound and reputable insurance companies, in such
amounts and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar business.

Section 5.19. Change in Fiscal Year

The Borrower will not change its Fiscal Year without the consent of the Required
Lenders.

Section 5.20. Maintenance of Property

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
all of its properties and assets necessary to the conduct of its business in
good condition, repair and working order, ordinary wear and tear excepted.

Section 5.21. Environmental Notices

The Borrower shall furnish to the Lenders and the Administrative Agent prompt
written notice of all Environmental Liabilities, pending, threatened or
anticipated Environmental Proceedings, Environmental Notices, Environmental
Judgments and Orders, and Environmental Releases at, on, in, under or in any way
affecting the Properties or any adjacent property, and all facts, events, or
conditions that could reasonably be expected to lead to any of the foregoing.

Section 5.22. Environmental Matters

Neither the Borrower or any Subsidiary of the Borrower will, nor will the
Borrower knowingly permit any Person to, use, produce, manufacture, process,
treat, recycle, generate, store, dispose of, manage at, or otherwise handle or
ship or transport to or from the Properties any Hazardous Materials except for
Hazardous Materials such as cleaning solvents, pesticides and other similar
materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed, managed or otherwise handled in minimal amounts in the
ordinary course of business in compliance with all applicable Environmental
Requirements.

Section 5.23. Environmental Release

The Borrower agrees that upon the occurrence of an Environmental Release at or
on any of the Properties it will act promptly upon obtaining knowledge thereof
to investigate the extent of, and to take appropriate remedial action to
eliminate, such Environmental Release, whether or not ordered or otherwise
directed to do so by any Environmental Authority.

Section 5.24. [Reserved]

Section 5.25. Transactions with Affiliates

Neither the Borrower nor any Subsidiary of the Borrower shall enter into, or be
a party to, any transaction with any Affiliate of the Borrower or such
Subsidiary (which Affiliate is not the Borrower or a Subsidiary of the
Borrower), except as permitted by law and in the ordinary course of business and
pursuant to reasonable terms which are no less favorable to the Borrower or such
Subsidiary than would be obtained in a comparable arm's length transaction with
a Person which is not an Affiliate; provided that this Section 5.25 shall not
apply to: (a) the origination, administration or modification of a Portfolio
Investment; (b) the exercise of any right or remedy in connection with a
Portfolio Investment or (c) Securitization Transactions.

Section 5.26. Subsidiaries

The Borrower shall not create, form, acquire or permit to exist any Subsidiary
provided that the Borrower may create, form, acquire or permit to exist: (a) SPE
Subsidiaries in connection with Securitization Transactions; (b) Portfolio
Investments; and (c) Subsidiaries (other than SPE Subsidiaries in connection
with Securitization Transactions and Portfolio Investments) so long as: (i) no
Subsidiary (excluding SPE Subsidiaries in connection with Securitization
Transactions and Portfolio Investments) at any date accounts for (or in the case
of a recently formed or acquired Subsidiary would so account for on a pro forma
historical basis) no more than: (A) 5% of Consolidated Total Assets as measured
as at the end of the then most recently ended Fiscal Year, or (B) 5% of
Consolidated Net Income (before taxes) for either of the two most recently ended
Fiscal Years; and (ii) all Subsidiaries (excluding SPE Subsidiaries in
connection with Securitization Transactions and Portfolio Investments) account
for (or in the case of a recently formed or acquired Subsidiary would so account
for on a pro forma historical basis), no more than (A) 10% of Consolidated Total
Assets as measured as at the end of the then most recently ended Fiscal Year or
(B) 10% of Consolidated Net Income (before taxes) for either of the two most
recently ended Fiscal Years.

Section 5.27. No Restrictive Agreement

The Borrower will not, and will not permit or cause any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on (a) the ability of the Borrower and
its Subsidiaries to perform and comply with their respective obligations under
the Credit Documents or (b) the ability of any Subsidiary of the Borrower (other
than SPE Subsidiaries) to make any dividend payments or other distributions in
respect of its Capital Stock, to repay Debt owed to the Borrower or any other
Subsidiary, to make loans or advances to the Borrower or any other Subsidiary,
or to transfer any of its assets or properties to the Borrower or any other
Subsidiary, in each case other than restrictions which exist under any agreement
or instrument creating a Lien permitted under Section 5.12(b) (but only to the
extent such restriction or encumbrance applies to the assets subject to such
Lien permitted under Section 5.12(b)), customary restrictions in leases,
licenses and other contracts restricting the assignment thereof and customary
restrictions contained in agreements relating to the sale of assets or stock
pending such sale; provided, however, in no event shall: (1) the Borrower enter
into or permit to exist any indenture, agreement, instrument or other
arrangement that, directly or indirectly, prohibits or restrains or has the
effect of prohibiting or restraining the Borrower from granting the
Administrative Agent and Lenders a Lien upon Cash of the Borrower and Available
Non-Pledged Debt Assets of the Borrower with an aggregate Fair Market Value at
all times no less than the product of: (i) 1.1 (as such number may be adjusted
in accordance with Section 5.33(e) multiplied by (ii) the Advances Outstanding,
and (2) the Borrower provide covenants setting forth a Total Available Asset
Coverage Ratio and/or Available Non-Pledged Debt Assets Coverage Ratio (or any
comparable or similar ratio) more restrictive than Section 5.33 (d) and Section
5.33(e).

Section 5.28. [Reserved]

Section 5.29. Additional Debt

The Borrower shall not directly or indirectly issue, assume, create, incur or
suffer to exist any Debt or the equivalent (including obligations under Capital
Leases), except for: (a) the Debt owed to the Lenders, the Agent, the Issuer
Lender and the Swingline Lender under this Agreement and the Credit Documents;
(b) the Debt described on Schedule 5.29, as such Debt may be amended, restated
or refinanced from time to time, provided that such amendment, restatement or
refinancing shall not cause the principal amount of such Debt to exceed the
amounts set forth on Schedule 5.29; (c) Debt in respect of Permitted
Securitization Transactions; (d) Debt (other than Debt described in clause (c)
of this Section 5.29) secured by a Lien upon assets of the Borrower, which shall
not, at any time, exceed an aggregate principal amount of $250,000,000; (e)
Subordinated Debt; and (f) unsecured Debt of the Borrower not permitted under
clause (e) of this Section 5.29 with respect to which no scheduled principal
payment shall be prior to the date six months after the Commitment Termination
Date; provided that after giving effect to the issuance, assumption, creation or
incurrence of the Debt permitted by clauses (a), (b), (c), (d), (e), and (f) of
this Section 5.29, no Default shall have occurred and be continuing.

Section 5.30. [Reserved]

Section 5.31. Credit and Collection Policy

The Borrower will and will cause each Subsidiary of the Borrower to (a) comply
in all material respects with the Credit and Collection Policy in regard to each
Portfolio Loan, each Available Non-Pledged Asset and the Related Property
applicable to each such Portfolio Loan and Available Non-Pledged Asset, and (b)
furnish to the Administrative Agent, prior to its effective date, prompt notice
of any changes in the Credit and Collection Policy.

Section 5.32. Other

The Borrower will furnish to the Administrative Agent such other information,
documents, records or reports respecting the Investment Loans or the condition
or operations, financial or otherwise, of the Borrower as the Administrative
Agent, at the request of any Lender, may from time to time reasonably request in
order to protect the interests of the Administrative Agent or the Lender under
or as contemplated by this Agreement.

Section 5.33. Financial Covenants

For so long as this Agreement is in effect and thereafter until the payment in
full of the Obligations, Borrower shall not, directly or indirectly permit:

(a) Ratio of Adjusted EBIT to Interest Expense

. The ratio of the Adjusted EBIT to Interest Expense of Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of the last day
of each Fiscal Quarter for the period of four successive Fiscal Quarters ended
on such day, to be less than 2.00 to 1.00 at the end of such Fiscal Quarter.



(b) Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net Worth to
be less than (i) $1,800,000,000 plus (ii) 75% of the cumulative Net Proceeds of
Capital Stock/Conversion of Debt received at any time after December 31, 2005
(excluding the Net Proceeds of Capital Stock/Conversion of Debt by a
Consolidated Subsidiary to a Consolidated Subsidiary or to Borrower).

(c) Asset Coverage Ratio. The Asset Coverage Ratio to be less than 2.00 to 1.00.

(d) Total Available Asset Coverage Ratio. The ratio of Total Available Assets to
Unsecured Debt to be less than 2.00 to 1.00 on the last day of any calendar
month.

(e) Available Non-Pledged Debt Assets of the Borrower Coverage Ratio. The ratio
of the sum of Cash of the Borrower and Available Non-Pledged Debt Assets of the
Borrower to Unsecured Debt to be less than the ratio set forth below opposite
the Borrower's applicable senior unsecured debt rating; provided that if the
senior unsecured debt ratings from S&P, Moody's and Fitch are different, and (i)
two ratings are equal and higher than the third, the higher rating will apply,
(ii) two ratings are equal and lower than the third, the lower rating will
apply, or (iii) no ratings are equal, the intermediate rating will apply. In the
event that the Borrower shall maintain ratings from only two of Moody's, Fitch
and S&P and the Borrower is split-rated and (x) the ratings differential is one
level, the higher rating will apply or (y) the ratings differential is two
levels or more, the rating immediately below the highest rating will apply. In
the event that the Borrower shall maintain ratings from only one of Moody's,
Fitch and S&P the one rating shall apply.

Rating (S&P/Moody's/Fitch)

Cash plus Non-Pledged Debt Assets/Unsecured Debt

> or = BBB/Baa2/BBB

1.0:1.0

> or = BBB-/Baa3/BBB-

1.1:1.0

> or = BB+/Ba1/BB+

1.2:1.0

< BB+/Ba1/BB+

1.3:1.0

ARTICLE VI.

[RESERVED]

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.1 Events of Default

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an "Event of Default"):

(a) Payment Default. The Borrower shall fail to pay any principal on any Loan or
Note when due (whether at maturity, by reason of acceleration or otherwise) in
accordance with the terms thereof or hereof; or the Borrower shall fail to
reimburse the Issuing Lender for any LOC Obligations when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
hereof; or the Borrower shall fail to pay any interest on any Loan or Note or
any fee or other amount payable hereunder when due (whether at maturity, by
reason of acceleration or otherwise) in accordance with the terms thereof or
hereof and such failure to pay any interest or any fee shall continue unremedied
for five Business Days.

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, or in any of the other Credit Documents or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Credit Agreement shall prove to have been
incorrect, false or misleading in any material respect on or as of the date made
or deemed made.

(c) Covenant Default. (i) Borrower shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Sections 5.1
through 5.19, 5.25, 5.26, 5.27, 5.29, 5.30, 5.31 or 5.33 hereof; or (ii)
Borrower shall fail to comply with any other covenant contained in this Credit
Agreement or the other Credit Documents or any other agreement, document or
instrument among any Borrower, the Administrative Agent and the Lenders or
executed by Borrower in favor of the Administrative Agent or the Lenders (other
than as described in Sections 7.1(a) or 7.1(c)(i) above), and such breach or
failure to comply is not cured within 30 days after the earlier of (i) a
Responsible Officer becoming aware thereof or (ii) notice from the Agent to the
Borrower.

(d) Debt Cross-Default. Borrower or any Subsidiary of Borrower shall default in
any payment of principal of or interest on any Debt (other than the Loans and
Reimbursement Obligations) in a principal amount outstanding of at least
$15,000,000 for the Borrower and any of its Subsidiaries in the aggregate beyond
any applicable grace period or cure period (not to exceed 30 days), if any,
provided in the instrument or agreement under which such Debt was created.

(e) Debt Cross-Acceleration. Any event or condition shall occur which results in
the acceleration of the maturity of Debt outstanding (with the exception of Debt
of a SPE Subsidiary pursuant to a Securitization Transaction accelerated as a
result of an Accelerated Amortization Event, Additional Principal Amount,
Refinancing, Optional Repurchase or Mandatory Redemption (each as defined in the
documents evidencing the Securitization Transactions)), in an aggregate
principal amount equal to or greater than $15,000,000 of the Borrower or any
Subsidiary of the Borrower or the mandatory prepayment or purchase of such Debt
by the Borrower (or its designee) or such Subsidiary of the Borrower (or its
designee) prior to the scheduled maturity thereof, or enables (or, with the
giving of notice or lapse of time or both, would enable) the holders of such
Debt or any Person acting on such holders' behalf to accelerate the maturity
thereof or require the mandatory prepayment or purchase thereof prior to the
scheduled maturity thereof, without regard to whether such holders or other
Person shall have exercised or waived their right to do so.

(f) Bankruptcy Default. (i) The Borrower or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to have it judged bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against the Borrower or any of its Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii) or (iii) above; or (v) the Borrower or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due.

(g) Judgment Default. One or more judgments, orders, decrees or arbitration
awards shall be entered against the Borrower or any of its Subsidiaries
involving in the aggregate a liability (to the extent not paid when due or
covered by insurance) of $15,000,000 or more and all such judgments, orders,
decrees or arbitration awards shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof.

(h) ERISA Default. The Borrower or any member of the Controlled Group shall fail
to pay when due any material amount which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans shall be filed under Title IV of ERISA by the Borrower, any
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or

(i) ERISA Tax Lien. A federal tax lien shall be filed against the Borrower or
any Subsidiary of the Borrower under Section 6323 of the Code or a lien of the
PBGC shall be filed against the Borrower or any Subsidiary of the Borrower under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 25 days after the date of filing; or

(j) Change of Control. (i) Any Person or two or more Persons acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 50% or more of the outstanding shares of the voting stock of the
Borrower; or (ii) as of any date a majority of the Board of Directors of the
Borrower consists of individuals who were not either (A) directors of the
Borrower as of the corresponding date of the previous year, (B) selected or
nominated to become directors by the Board of Directors of the Borrower of which
a majority consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the Board of Directors of the Borrower of which
a majority consisted of individuals described in clause (A) and individuals
described in clause (B); or

(k) Portfolio Charged-Off Ratio. The Rolling Twelve-Month Portfolio Charged-Off
Ratio shall exceed 8%; or

(l) [Reserved];

(m) Portfolio Default Ratio. The Rolling Twelve-Month Portfolio Default Ratio
shall exceed 14%; or

(n) Investment Company Act. The business and other activities of the Borrower or
any Subsidiary of the Borrower, including but not limited to, the issuance of
the Letters of Credit, the acceptance of the Revolving Loans or Swingline Loans
by the Borrower, the application and use of the proceeds thereof by the Borrower
and the consummation and conduct of the transactions contemplated by the Credit
Documents or any Securitization Transaction to which the Borrower or any
Subsidiary of the Borrower is a party result in a violation by the Borrower or
any Subsidiary of the Borrower, or any other Person of the Investment Company
Act or the rules and regulations promulgated thereunder; or

(o) Ownership of Subsidiaries. If the Borrower at any time fails to own
(directly or indirectly, through Wholly Owned Subsidiaries) 100% of the
outstanding shares of the voting stock (in the case of a corporation ) or
membership interests (in the case of a limited liability company) or equivalent
equity interests (in the case of any other type of entity) of each Subsidiary of
the Borrower (including without limitation American Capital Financial Services
Inc.) except as permitted by the Credit Agreement; or

(p) Servicer Default. A servicer default or servicer termination event shall
occur under a Securitization Transaction or the Borrower or a Subsidiary of the
Borrower shall resign or otherwise cease to be the servicer under a
Securitization Transaction or a default or event of default shall occur under a
securitization transaction or the Borrower, servicer, originator, or any
Subsidiary of the Borrower, shall fail to observe or perform any obligation to
be observed or performed by it under a Securitization Transaction and such
default, event of default or failure to perform or observe any obligation
continues beyond any applicable cure or grace period provided in such
Securitization Transaction; or

(q) Securitization Transaction Default. The Borrower or any Subsidiary of the
Borrower shall fail to pay when due any amount payable under a Securitization
Transaction and such failure continues beyond any applicable cure or grace
period provided in such Securitization Transaction; or

(r) Failure of Credit Documents. This Credit Agreement or any other Credit
Document or any provision hereof or thereof shall cease to be in full force and
effect or to give the Administrative Agent and/or the Lenders the rights, powers
and privileges purported to be created thereby, or Borrower or any Person acting
by or on behalf of any Borrower shall deny or disaffirm such Person's
obligations under this Credit Agreement or any other Credit Document.

Section 7.2. Acceleration; Remedies

Upon the occurrence and during the continuation of an Event of Default, then,
and in any such event, (a) if such event is an Event of Default specified in
Section 7.1(f) above, automatically the Commitments shall immediately terminate
and the Loans (with accrued interest thereon), and all other amounts under the
Credit Documents (including without limitation the maximum amount of all
contingent liabilities under Letters of Credit) shall immediately become due and
payable, and the Borrower shall immediately pay to the Administrative Agent cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit in an amount equal to the maximum amount
which may be drawn under Letters of Credit then outstanding, and (b) if such
event is any other Event of Default, subject to the terms of Section 8.5, with
the written consent of the Required Lenders, the Administrative Agent may, or
upon the written request of the Required Lenders, the Administrative Agent
shall, take any or all of the following actions: (i) by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; (ii) by notice of default to the Borrower declare
the Loans (with accrued interest thereon) and all other amounts owing under this
Credit Agreement and the Notes to be due and payable forthwith and direct the
Borrower to pay to the Administrative Agent cash collateral as security for the
LOC Obligations for subsequent drawings under then outstanding Letters of Credit
in an amount equal to the maximum amount of which may be drawn under Letters of
Credit then outstanding, whereupon the same shall immediately become due and
payable; and/or (iii) exercise on behalf of the Lenders all of its other rights
and remedies under this Credit Agreement, the other Credit Documents and
applicable law. Except as expressly provided above in this Section 7.2,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Credit Parties.

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

Section 8.1. Appointment

Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.

Section 8.2. Delegation of Duties

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

Section 8.3. Exculpatory Provisions

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or affiliates shall be (a) liable for
any action lawfully taken or omitted to be taken by it or such Person under or
in connection with this Credit Agreement (except for its or such Person's own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by Borrower or any officer thereof contained in this Credit Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this Credit
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of the Borrower
to perform its obligations hereunder or thereunder. The Administrative Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance by the Borrower of any of the agreements contained
in, or conditions of, this Credit Agreement, or to inspect the properties, books
or records of the Borrower.

Section 8.4. Reliance by Administrative Agent

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, statement, order or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless an executed Commitment
Transfer Supplement has been filed with the Administrative Agent pursuant to
Section 9.6(c) with respect to the Loans evidenced by such Note. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under any of the Credit Documents in
accordance with a request of the Required Lenders or all of the Lenders, as may
be required under this Credit Agreement, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.

(b) For purposes of determining compliance with the conditions specified in
Section 3.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender.

Section 8.5. Notice of Default

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a "notice of default". In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.

Section 8.6. Non-Reliance on Administrative Agent and Other Lenders

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Credit Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

Section 8.7. Indemnification

The Lenders agree to indemnify the Agent in its capacity hereunder (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Commitment Percentages
in effect on the date on which indemnification is sought under this Section 8.7,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Notes or any Reimbursement Obligation) be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from the Agent's gross negligence or willful misconduct, as determined
by a court of competent jurisdiction. The agreements in this Section 8.7 shall
survive the termination of this Credit Agreement and payment of the Notes, any
Reimbursement Obligation and all other amounts payable hereunder.

Section 8.8. The Administrative Agent in Its Individual Capacity

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower as though
the Administrative Agent were not the Administrative Agent hereunder. With
respect to the Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms "Lender" and "Lenders" shall include the
Administrative Agent in its individual capacity.

Section 8.9. Successor Administrative Agent

The Administrative Agent may resign as Administrative Agent upon 30 days' prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign as Administrative Agent under this Credit Agreement and the other
Credit Documents, then the Required Lenders shall appoint from among the Lenders
a successor administrative agent for the Lenders, which successor agent shall be
approved by the Borrower (such approval not to be unreasonably withheld) so long
as no Default or Event of Default has occurred and is continuing, whereupon such
successor administrative agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term "Administrative Agent" shall mean such
successor administrative agent effective upon such appointment and approval, and
the former Administrative Agent's rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Credit
Agreement or any holders of the Notes. If no successor Administrative Agent has
accepted appointment as Administrative Agent within 30 days after the retiring
Administrative Agent's giving notice of resignation, the retiring Administrative
Agent shall have the right, on behalf of the Lenders, to appoint a successor
administrative agent, which successor shall be approved by the Borrower (such
approval not to be unreasonably withheld) so long as no Default or Event of
Default has occurred and is continuing; provided that such successor
administrative agent has minimum capital and surplus of at least $500,000,000.
If no successor administrative agent has accepted appointment as Administrative
Agent within 60 days after the retiring Administrative Agent's giving notice of
resignation, the retiring Administrative Agent's resignation shall nevertheless
become effective and the Lenders shall perform all duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor administrative agent as provided for above. After any retiring
Administrative Agent's resignation as Administrative Agent, the indemnification
provisions of this Credit Agreement and the other Credit Documents and the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Credit Agreement.

Section 8.10. Other Agents

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a "syndication agent," "documentation agent,"
"co--agent," "book manager," "book runner," "lead manager," "arranger," "lead
arranger" or "co--arranger" shall have any right (except as expressly set forth
herein), power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Credit Agreement or in taking or not taking action hereunder.

ARTICLE IX.

MISCELLANEOUS

Section 9.1. Amendments and Waivers

Neither this Credit Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section 9.1 nor may
the Borrower be released except in accordance with the provisions of this
Section 9.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Credit Documents for the purpose of adding any provisions to
this Credit Agreement or the other Credit Documents or changing in any manner
the rights of the Lenders or of the Borrower hereunder or thereunder or (b)
waive, on such terms and conditions as the Required Lenders may specify in such
instrument, any of the requirements of this Credit Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, waiver, supplement,
modification or release shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan,
Note, or unreimbursed LOC Obligations or any installment thereon, or reduce the
amount or stated rate of any interest or fee payable hereunder (except in
connection with a waiver of interest at the increased post-default rate set
forth in Section 2.9(b) which shall be determined by a vote of the Required
Lenders) or extend the scheduled date of any payment thereof or increase the
amount or extend the expiration date of any Lender's Commitment, in each case
without the written consent of each Lender directly affected thereby; or

(ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) amend, modify or waive any provision of Article VIII without the written
consent of the Administrative Agent; or

(iv) release the Borrower from its obligations hereunder, without the written
consent of all of the Lenders; or

(v) subordinate the Loans to any other Debt without the written consent of all
of the Lenders; or

(vi) permit the Borrower to assign or transfer any of its rights or obligations
under this Credit Agreement or other Credit Documents without the written
consent of all of the Lenders; or

(vii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of all of the Required Lenders or Lenders as appropriate; or

(viii) amend, modify or waive the order in which Obligations are paid in Section
2.12(b) without the written consent of each Lender directly affected thereby; or

(ix) amend or modify the definition of Obligations to delete or exclude any
obligation or liability described therein without the written consent of each
Lender directly affected thereby;

provided

, further, that no amendment, waiver or consent affecting the rights or duties
of the Administrative Agent, or the Issuing Lender or the Swingline Lender under
any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, or the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.



In the event that any Lender (a "Non-Consenting Lender") fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of this Section 9.1,
the Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent, so
long as the consent of the Required Lenders shall have been obtained with
respect to such amendment, modification, termination, waiver or consent;
provided that (A) such replacement does not conflict with any applicable law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, (B) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to the Non-Consenting Lender
pursuant to the Credit Documents on or prior to the date of replacement, (C) the
replacement financial institution shall approve the proposed amendment,
modification, termination, waiver or consent, (D) the Borrower shall be liable
to the Non-Consenting Lender under Section 2.17 if any LIBOR Rate Loan owing to
the Non-Consenting Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (E) the Non-Consenting Lender shall be
obligated to make such replacement in accordance with the provisions of Section
9.6(c) (provided that the Borrower shall be obligated to pay the registration
and processing fee referred to therein), (F) until such time as such replacement
shall be consummated, the Borrowers shall pay to the Non-Consenting Lender all
additional amounts (if any) required pursuant to Section 2.15, 2.16, 2.17 or
2.18, as the case may be, (G) the Borrower provides at least three (3) Business
Days' prior notice to the Non-Consenting Lender, and (H) any such replacement
shall not be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against the Non-Consenting
Lender. In the event any Non-Consenting Lender fails to execute the agreements
required under Section 9.6 in connection with an assignment pursuant to this
Section 9.1, the Borrower may, upon two (2) Business Days' prior notice to the
Non-Consenting Lender, execute such agreements on behalf of the Non-Consenting
Lender.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the Administrative Agent and all future holders of the
Notes. In the case of any waiver, the Borrower, the other Credit Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the outstanding Loans and Notes and other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver. In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided, however, that the Administrative
Agent shall promptly deliver a copy of any such modification to the Borrower and
each Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

Section 9.2. Notices

(a) Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy or other electronic communications as provided
below), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made (i) when delivered by hand, (ii) when transmitted via
telecopy (or other facsimile device) to the number set out herein, (iii) the day
following the day on which the same has been delivered prepaid to a reputable
national overnight air courier service, or (iv) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case, addressed as follows in the case of the Borrower, the
other Credit Parties and the Administrative Agent, and as set forth on Schedule
9.2 in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Notes:

The Borrower

American Capital Strategies Ltd.
2 Bethesda Metro Center, 14th Floor
Bethesda, Maryland 20814
Attention: Compliance Officer and Legal Department
Telecopier: (301) 654-6714
Telephone: (301) 951-6122

with a copy to:

American Capital Strategies Ltd.
2 Bethesda Metro Center, 14th Floor
Bethesda, Maryland 20814
Attention: Debt Capital Markets
Telecopier: (301) 654-0593
Telephone: (301) 951-6122

The Administrative

Agent:

Wachovia Bank, National Association
201 South College Street
NC0680/CP8
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Telecopier: (704) 383-0288
Telephone: (704) 374-2698

with a copy to:

Wachovia Bank, National Association
One Wachovia Center, Mail Code: NC0600
Charlotte, North Carolina 28288-0608
Attention: Raj Shah
Telecopier: (704) 715-0067

provided

, that notices given by the Borrower pursuant to Section 2.1 or Section 2.10
hereof shall be effective only upon receipt thereof by the Administrative Agent.



(b) Notices and other communications to the Lenders or the Administrative Agent
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 9.3. No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 9.4. Survival of Representations and Warranties

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder and under any Notes have been paid in
full.

Section 9.5. Payment of Expenses and Taxes; Indemnification

The Borrower agrees (a) to pay or reimburse the Administrative Agent and WCM for
all reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation, printing and execution of, and any
amendment, supplement or modification to, this Credit Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, together with the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
each Lender and the Administrative Agent for all its costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Credit Agreement, the Notes and any such other documents, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent and to the Lenders (including reasonable allocated costs of
in-house legal counsel), (c) on demand, to pay, indemnify, and hold each Lender,
the Administrative Agent and WCM harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, the Administrative Agent and WCM and their
Affiliates, employees, officers and directors harmless from and against, any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of the Credit Documents and any such other documents and the use,
or proposed use, of proceeds of the Loans (all of the foregoing, collectively,
the "indemnified liabilities"); provided, however, that the Borrower shall not
have any obligation hereunder to the Administrative Agent, WCM, its Affiliates
or any Lender with respect to indemnified liabilities arising from the gross
negligence or willful misconduct of the Administrative Agent, WCM, such
Affiliate or such Lender, as determined by a court of competent jurisdiction.
The agreements in this Section 9.5 shall survive repayment of the Loans, Notes
and all other amounts payable hereunder.

Section 9.6. Successors and Assigns; Participations; Purchasing Lenders

(a) This Credit Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Notes
and their respective successors and assigns, except that the Borrower may not
assign or transfer any of its rights or obligations under this Credit Agreement
or the other Credit Documents without the prior written consent of each Lender.

(b) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more banks or other entities
("Participants") participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender, or any other interest
of such Lender hereunder, in each case in minimum amounts of $10,000,000 (or, if
less, the entire amount of such Lender's Obligations, Commitments or other
interests). In the event of any such sale by a Lender of participating interests
to a Participant, such Lender's obligations under this Credit Agreement to the
other parties to this Credit Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of any such Note for all purposes under this Credit Agreement, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Credit Agreement. No Lender shall transfer or grant any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Credit Agreement or any other Credit Document
except to the extent such amendment or waiver would (i) extend the scheduled
maturity of any Loan or Note or any installment thereon in which such
Participant is participating, or reduce the stated rate or extend the time of
payment of interest or fees thereon (except in connection with a waiver of
interest at the increased post-default rate) or reduce the principal amount
thereof, or increase the amount of the Participant's participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without consent of a Participant if such Participant's participation is not
increased as a result thereof) or (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Credit Agreement.
In the case of any such participation, the Participant shall not have any rights
under this Credit Agreement or any of the other Credit Documents (the
Participant's rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation; provided
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17,
2.18, 2.19 and 9.5 with respect to its participation in the Commitments and the
Loans outstanding from time to time; provided that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

(c) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time after July 24, 2006, sell or assign with the
consent of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower (in each case, which consent shall not
be unreasonably withheld), to one or more additional banks, insurance companies
or other financial institutions or any funds investing in bank loans
("Purchasing Lenders"), all or any part of its rights and obligations under this
Credit Agreement and the Notes in minimum amounts of $10,000,000 (or, if less,
the entire amount of such Lender's Commitment), pursuant to a Commitment
Transfer Supplement, executed by such Purchasing Lender, such transferor Lender,
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower, and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided, however, that any sale or
assignment to an existing Lender or an Affiliate of an existing Lender shall not
require the consent of the Administrative Agent or the Borrower. Upon such
execution, delivery, acceptance and recording, from and after the Transfer
Effective Date specified in such Commitment Transfer Supplement, (x) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender hereunder with a Commitment as set forth therein, and (y) the transferor
Lender thereunder shall, to the extent provided in such Commitment Transfer
Supplement, be released from its obligations under this Credit Agreement (and,
in the case of a Commitment Transfer Supplement covering all or the remaining
portion of a transferor Lender's rights and obligations under this Credit
Agreement, such transferor Lender shall cease to be a party hereto). Such
Commitment Transfer Supplement shall be deemed to amend this Credit Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Commitment Percentages arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Credit Agreement and the
Notes. On or prior to the Transfer Effective Date specified in such Commitment
Transfer Supplement, the Borrower, at its own expense, shall execute and deliver
to the Administrative Agent in exchange for the Notes delivered to the
Administrative Agent pursuant to such Commitment Transfer Supplement new Notes
to the order of such Purchasing Lender in an amount equal to the Commitment
assumed by it pursuant to such Commitment Transfer Supplement and, unless the
transferor Lender has not retained a Commitment hereunder, new Notes to the
order of the transferor Lender in an amount equal to the Commitment retained by
it hereunder. Such new Notes shall be dated the Closing Date and shall otherwise
be in the form of the Notes replaced thereby. The Notes surrendered by the
transferor Lender shall be returned by the Administrative Agent to the Borrower
marked "canceled".

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and a
register (the "Register") for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Credit Agreement.
The Register shall be available for inspection by the Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of a duly executed Commitment Transfer Supplement, together
with payment to the Administrative Agent by the transferor Lender or the
Purchasing Lender (except for any assignment by a Lender to an Affiliate of such
Lender), as agreed between them, of a registration and processing fee of $3,500
for each Purchasing Lender listed in such Commitment Transfer Supplement and the
Notes, if any, subject to such Commitment Transfer Supplement, the
Administrative Agent shall (i) accept such Commitment Transfer Supplement and
(ii) record the information contained therein in the Register.

(f) The Borrower authorizes each Lender to disclose to any Participant or
Purchasing Lender (each, a "Transferee") and any prospective Transferee any and
all financial information in such Lender's possession concerning the Borrower
and its Affiliates which has been delivered to such Lender by or on behalf of a
Borrower pursuant to this Credit Agreement or which has been delivered to such
Lender by or on behalf of Borrower in connection with such Lender's credit
evaluation of the Borrower and its Affiliates prior to becoming a party to this
Credit Agreement, in each case subject to Section 9.15.

(g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for federal income
tax purposes, the respective assignee Lender shall provide to the Borrower and
the Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a 2.18 Certificate) described in Section 2.18.

(h) Nothing herein shall prohibit any Lender from pledging or assigning a
security interest in any of its rights under this Credit Agreement (including,
without limitation, any right to payment of principal and interest under any
Note) to any Federal Reserve Bank in accordance with applicable laws; provided
that no such pledge or assignment shall release a Lender from its obligations
hereunder.

Section 9.7. Adjustments; Set-off

(a) Each Lender agrees that if any Lender (a "Benefited Lender") shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(f), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender's Loans, or interest thereon, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender's Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender's
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender and its
Affiliates shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of any Event of Default, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held by or owing to such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower, or any part thereof in such amounts as such Lender may elect, against
and on account of the Loans and other Obligations of the Borrower to such Lender
hereunder and claims of every nature and description of such Lender against the
Borrower, in any Currency, whether arising hereunder or, under any other Credit
Document provided by such Lender pursuant to the terms of this Agreement, as
such Lender may elect, whether or not such Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The aforesaid right of set-off may be exercised by such Lender
against the Borrower or against any trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver or execution, judgment or
attachment creditor of the Borrower, or against anyone else claiming through or
against the Borrower, or any such trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of set-off shall
not have been exercised by such Lender prior to the occurrence of any Event of
Default. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 9.8. Table of Contents and Section Headings

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

Section 9.9. Counterparts

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

Section 9.10. Effectiveness

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent or, in the case of the
Lenders, shall have given to the Administrative Agent written, telecopied or
telex notice (actually received) at such office that the same has been signed
and mailed to it.

Section 9.11. Severability

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.12. Integration

This Credit Agreement and the Notes, if any, represent the agreement of the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the Borrower, or any Lender relative to
the subject matter hereof not expressly set forth or referred to herein or in
the Notes, if any.

Section 9.13. Governing Law

This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

Section 9.14. Consent to Jurisdiction and Service of Process

Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document shall be brought in the courts of the State of New York in
New York County or of the United States for the Southern District of New York,
and, by execution and delivery of this Credit Agreement, the Borrower accepts,
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to
be bound by any final judgment rendered thereby in connection with this Credit
Agreement from which no appeal has been taken or is available. The Borrower
irrevocably agrees that all service of process in any such proceedings in any
such court may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to it at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by the each of the Borrower and the other Credit
Parties to be effective and binding service in every respect. The Borrower, the
Administrative Agent and the Lenders irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any such action or proceeding in any such jurisdiction. Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of any Lender to bring proceedings against the
Borrower in the court of any other jurisdiction.

Section 9.15. Confidentiality

The Administrative Agent and each of the Lenders agrees that, without the prior
consent of the Borrower, it will use its best efforts not to disclose any
information with respect to the Borrower which is furnished pursuant to this
Credit Agreement, any other Credit Document or any documents contemplated by or
referred to herein or therein and which is designated by the Borrower to the
Lenders in writing as confidential or as to which it is otherwise reasonably
clear such information is not public, except that any Lender may disclose any
such information (a) to its employees, Affiliates, auditors and counsel or to
another Lender, (b) as has become generally available to the public other than
by a breach of this Section 9.15, (c) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or the
OCC or the NAIC or similar organizations (whether in the United States or
elsewhere) or their successors, (d) as may be required or appropriate in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, (e) to any prospective Participant or assignee in
connection with any contemplated transfer pursuant to Section 9.6; provided that
such prospective transferee shall have been made aware of this Section 9.15 and
shall have agreed to be bound by its provisions as if it were a party to this
Credit Agreement, (f) to Gold Sheets and other similar bank trade publications;
such information to consist of deal terms and other information regarding the
credit facilities evidenced by this Credit Agreement customarily found in such
publications, and (g) in connection with any suit, action or proceeding for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies or interests under or in connection with the
Credit Documents.

Section 9.16. Acknowledgments

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Credit Agreement and the relationship between Administrative Agent and
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith is solely that of debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Borrower and the
Lenders.

Section 9.17. Waivers of Jury Trial; Waiver of Consequential Damages

THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
The Borrower, the Administrative Agent and the Lenders agree not to assert any
claim against any other party to this Credit Agreement or any of their
respective directors, officers, employees, attorneys, Affiliates or agents, on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to any of the transactions
contemplated herein.

Section 9.18. Patriot Act Notice

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the "Patriot Act"), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.

Section 9.19. Judgment Shortfall

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into a Foreign Currency, the Borrower
agrees that such sum will be converted to an amount equal to the Foreign
Currency Equivalent on the business day preceding that on which final judgment
is given. The obligation of the Borrower in respect of any sum due hereunder
will, notwithstanding any judgment in a Foreign Currency, be discharged only to
the extent that on the date the Borrower makes payment to the Lenders of any sum
adjudged to be so due in such Foreign Currency, such Lender may, in accordance
with normal banking procedures, purchase Dollars with such Foreign Currency; if
the Dollars so purchased are less than the sum originally due to the Lenders in
Dollars, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender against such loss, and if the Dollars so
purchased exceed the sum originally due to any Lender in Dollars, such Lender
agrees to remit to the Borrower such excess.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

BORROWER

:

AMERICAN CAPITAL STRATEGIES, LTD.


a Delaware corporation



By: /s/ John Hooker
Name: John Hooker
Title: Vice President

 

 

ADMINISTRATIVE AGENT


WACHOVIA BANK, NATIONAL ASSOCIATION

, as Administrative Agent, Issuing Lender, Swingline Lender and as a Lender



By: /s/ Michael Romanzo, CFA
Name: Michael Romanzo, CFA
Title: Vice President

 

 

 

LENDERS


BRANCH BANKING AND TRUST COMPANY,

as Issuing Lender and as a Lender



By: /s/ James E. Davis
Name: James E. Davis
Title: Senior Vice President

 

 

 




JPMORGAN CHASE BANK, NA,

as a Lender



By: /s/ Christine Herrick
Name: Christine Herrick
Title: Vice President

 

 




CITICORP U.S.A. INC.,

as a Lender



By: /s/ Catherine R. Murrow
Name: Catherine R. Murrow
Title: Managing Director

 

 




HARRIS NESBITT FINANCING, INC.,



as a Lender

By: /s/ Pamela Schwartz
Name: Pamela Schwartz
Title: Vice President

 

 




UBS,

as a Lender



By: /s/ Richard L. Tavrow
Name: Richard L. Tavrow
Title: Director

 

By: /s/ Sailoz Sikka
Name: Sailoz Sikka
Title: Associate Director

 

 




FORTIS CAPITAL,

as a Lender



By: /s/ John M. Cranford
Name: John M. Cranford
Title: Managing Director




By: /s/ Rainer R. Kraft
Name: Rainer R. Kraft
Title: Senior Vice President

 

 




WESTLB AG, NEW YORK BRANCH,



as a Lender

By: /s/ John H. Moorhead
Name: John H. Morehead
Title: Director




By: /s/ Richard Maltese
Name: Richard Maltese
Title: Director

 

 




DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,

as a Lender



By: /s/ Sascha Klaus
Name: Sascha Klaus
Title: Managing Director




By: /s/ Stephen Kovach
Name: Stephen Kovach
Title: Director

 

 




CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as a Lender



By: /s/ Jay Chaff
Name: Jay Chaff
Title: Director




By: /s/ James Neira
Name: James Neira
Title: Associate

 

 




HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender



By: /s/ Vince Clark
Name: Vince Clark
Title: Senior Vice President

 

 

 




BANK OF AMERICA NA,

as a Lender



By: /s/ Elizabeth Kurilecz
Name: Elizabeth Kurilecz
Title: Senior Vice President

 

 




BAYERISCHE HYPO-UND VEREINSBANK AG,

as a Lender



By: /s/ Craig Pinsly
Name: Craig Pinsly
Title: Director




By: /s/ Cynthia Ferreira
Name: Cynthia Ferreira
Title: Associate Director

 

 




ROYAL BANK OF CANADA,

as a Lender



By: /s/ Alexander Birr
Name: Alexander Birr
Title: Authorized Signatory

 

 




CALYON, NEW YORK BRANCH,

as a Lender



By: /s/ Sebastian Rocco
Name: Sebastian Rocco
Title: Managing Director




By: /s/ Ken Ricolardi
Name: Ken Ricolardi
Title: Director

 

 




BEAR STEARNS CORPORATE LENDING INC.,

as a Lender



By: /s/ Victor Bulzacchelli
Name: Victor Bulzacchelli
Title: Vice President

 

 




UNION BANK OF CALIFORNIA, N.A.,



as a Lender

By: /s/ Robert Leeper
Name: Robert Leeper
Title: Senior Vice President

 

 




FIFTH THIRD BANK,

as a Lender



By: /s/ Jennifer Schwarz
Name: Jennifer Schwartz
Title: Assistant Vice President

 

 




PNC BANK N.A.,

as a Lender



By: /s/ Enrico DellaCorna
Name: Enrico DellaCorna
Title: Senior Vice President

 

 




REGIONS FINANCIAL CORPORATION,



as a Lender

By: /s/ David L. Waller
Name: David L. Waller
Title: Senior Vice President

 

 




WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender



By: /s/ Lori Ross
Name: Lori Ross
Title: Vice President

 

 




SOVEREIGN BANK,

as a Lender



By: /s/ Kimberly Taveres
Name: Kimberly Taveres
Title: Vice President

 

 




CHEVY CHASE BANK,

as a Lender



By: /s/ Jennifer L. Frank
Name: Jennifer L. Frank
Title: Assistant Vice President

 

 




SOCIÉTÉ GÉNÉRALE,

as a Lender



By: /s/ Shelley Yu
Name: Shelley Yu
Title: Vice President

 

 

SCHEDULES TO

First amended and restated CREDIT AGREEMENT

Dated as of May 25, 2006

Schedule 2.1(a) Lender's Commitments
Schedule 2.1(b)(i) Form of Borrowing Notice (Revolving Loan)
Schedule 2.1(e) Form of Revolving Note
Schedule 2.4(b)(i) Form of Swingline Borrowing Notice
Schedule 2.4(d) Form of Swingline Note
Schedule 2.10 Notice of Conversion/Continuation
Schedule 2.18 2.18 Certificate
Schedule 4.8 Existing Subsidiaries
Schedule 4.16 Liens on Capital Stock of Subsidiaries
Schedule 4.26 Credit and Collection Policy
Schedule 5.2(a) Compliance Certificate
Schedule 5.2(b) Monthly Report
Schedule 5.29 Existing Debt
Schedule 9.2 Lender's Domestic and Foreign Lending Office
Schedule 9.6(c) Form of Commitment Transfer Supplement



SCHEDULE 2.1(a)

LENDER'S COMMITMENTS

Lender's Commitments as of the Closing Date:

Lender

Commitment

Commitment Percentage

Wachovia Bank, National Association

$60,000,000

6.667%

Branch Banking and Trust Company

60,000,000

6.667%

JPMorgan Chase Bank, N.A.

50,000,000

5.556%

Citicorp North America Inc.

50,000,000

5.556%

Harris Nesbitt Financing, Inc.

50,000,000

5.556%

UBS Loan Finance LLC

50,000,000

5.556%

Fortis Capital Corp.

50,000,000

5.556%

WestLB AG, New York Branch

50,000,000

5.556%

Dresdner Bank AG, New York and Grand Cayman Branches

50,000,000

5.556%

Credit Suisse, Cayman Islands Branch

50,000,000

5.556%

HSBC Bank USA, National Association

50,000,000

5.556%

Bank of America NA

50,000,000

5.556%

Bayerische Hypo-und Vereinsbank AG

35,000,000

3.889%

Royal Bank of Canada

35,000,000

3.889%

Calyon, New York Branch

35,000,000

3.889%

Bear Stearns Corporate Lending Inc.

25,000,000

2.778%

Union Bank of California, N.A.

25,000,000

2.778%

Fifth Third Bank

25,000,000

2.778%

PNC Bank N.A.

25,000,000

2.778%

Regions Financial Corporation

15,000,000

1.667%

Wells Fargo Bank, National Association

15,000,000

1.667%

Sovereign Bank

15,000,000

1.667%

Chevy Chase Bank

15,000,000

1.667%

Société Générale

15,000,000

1.667%

Total

$900,000,000

100.00%

 

SCHEDULE 2.1(b)(i)

FORM OF BORROWING NOTICE


(Revolving Loan)



[__________], 200[_]

Wachovia Bank, National Association,
as Administrative Agent
201 S. College Street
NC0680/CP8
Charlotte, NC 28288-0608
Attention: Syndication Agency Services

Re: First Amended and Restated Credit Agreement dated as of May 25, 2006

Ladies and Gentlemen:

This Borrowing Notice is delivered to you under Section 2.1(b)(i) of that
certain First Amended and Restated Credit Agreement, dated as of May 25, 2006
(as the same may be further amended, restated, modified or supplemented from
time to time, the "Credit Agreement"), by and among American Capital Strategies,
Ltd., as the borrower (the "Borrower"), Wachovia Bank, National Association, as
the Administrative Agent and the Swingline Lender, and the Lenders party
thereto. All capitalized undefined terms used herein have the meaning assigned
to them in the Credit Agreement.

The undersigned, being a duly elected officer of the Borrower, holding the
office set forth below such officer's name, hereby gives you irrevocable notice
pursuant to Section 2.1(b)(i) of the Credit Agreement, that the Borrower hereby
requests a Revolving Loan under the Credit Agreement, and in connection with
such request sets forth below the information relating to such Revolving Loan as
required by the Credit Agreement and certifies as follows:

Requested Date of Revolving Loan : [_______, 20__] (or, if that is not a
Business Day, the next Business Day)

Amount and Alternative Lending Currency of Revolving Loan:

 

Euro

English Pounds Sterling

Canadian Dollars

Dollars

Amount:

       

If the above amount is not in Dollars, the Dollar Equivalent of such amount is
$[_______].

Interest Rate (check one of the below):



[ ]

Alternate Base Rate [ ] LIBOR



LIBOR Interest Period (check one of the below):

[ ]

1-month period [ ] 2-month period



[ ]

3-month period [ ] 6-month period



Advances Outstanding: $[_______] (after giving effect to this Revolving Loan)

1. Check one below:



[ ]

The proceeds of such Revolving Loan should be delivered to the Swingline Lender.

[ ]

The proceeds of such Revolving Loan should be delivered to the Administrative
Agent for payment to the Borrower.





2. We confirm that each condition applicable to the Revolving Loan requested
herein, as set forth in the Credit Agreement, including each condition specified
in Article III of the Credit Agreement, has been satisfied as of the date hereof
and will remain satisfied to the date of such Extension of Credit, including
those set forth in Article III of the Credit Agreement, and the following:

(a) The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of such date, before and after giving
effect to such Extension of Credit and to the application of the proceeds
therefrom, as though made on and as of such date;

(b) No event has occurred and is continuing, or would result from such Extension
of Credit or from the application of proceeds therefrom, which constitutes a
Default or Event of Default; and

(c) The Borrower is in compliance with each of its covenants set forth in the
Credit Agreement.

3. This Borrowing Notice is irrevocable.

[The Remainder Of This Page Is Intentionally Left Blank]



IN WITNESS WHEREO

F, the undersigned has executed this Borrowing Notice this ______ day of
__________, ____.



AMERICAN CAPITAL STRATEGIES, LTD.,


a Delaware corporation



By:
Name:
Title:



SCHEDULE 2.1(e)

FORM OF REVOLVING NOTE



_____ __, 2006

FOR VALUE RECEIVED, the undersigned, AMERICAN CAPITAL STRATEGIES, LTD., a
Delaware corporation ("Borrower"), HEREBY PROMISES TO PAY to the order of
__________________ ("Lender"), at the offices of Wachovia Bank, National
Association as Administrative Agent for Lenders ("Administrative Agent"), at its
address at 201 South College Street, Charlotte, North Carolina 28288-0608, or at
such other place as Administrative Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amount of all Revolving Loans
made by Lender to the undersigned under the "Credit Agreement" (as hereinafter
defined). All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement.

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain First Amended and Restated Credit Agreement dated as of May 25, 2006, by
and among Borrower, Administrative Agent, Lender and the other Persons signatory
thereto from time to time as Lenders (including all annexes, exhibits and
schedules thereto, and as the same may be further amended, restated, modified or
supplemented from time to time, the "Credit Agreement"), and is entitled to the
benefit and security of the Credit Agreement and all of the other Credit
Documents referred to therein. Reference is hereby made to the Credit Agreement
for a statement of all of the terms and conditions under which the Revolving
Loan evidenced hereby is made and is to be repaid. The date and amount of each
Revolving Loan made by Lenders to Borrower, the rates of interest applicable
thereto and each payment made on account of the principal thereof, shall be
recorded by Administrative Agent on its books; provided that the failure of
Administrative Agent to make any such recordation shall not affect the
obligations of Borrower to make a payment when due of any amount owing under the
Credit Agreement or this Revolving Note in respect of the Revolving Loans made
by Lender to Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

Upon the occurrence and during the continuance of any Event of Default, this
Revolving Note may, as provided in the Credit Agreement, and without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other legal requirement of any kind (all of which are hereby
expressly waived by Borrower to the extent permitted by applicable law), be
declared and immediately shall become, due and payable.



The Borrower agrees, in the event this Revolving Note or any portion hereof is
collected by law or through an attorney at law, to pay all reasonable costs of
collection, including, without limitation, reasonable attorneys' fees.

Time is of the essence with respect to this Revolving Note.

Except as provided in the Credit Agreement, this Revolving Note may not be
assigned by Lender to any Person.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



IN WITNESS WHEREOF,

Borrower has executed this Revolving Note on the day and year first written
above.



AMERICAN CAPITAL STRATEGIES, LTD.,


a Delaware corporation



By:
Name:
Title:



SCHEDULE 2.4(b)(i)

FORM OF SWINGLINE BORROWING NOTICE

[__________], 200[_]

Wachovia Bank, National Association,
as Swingline Lender
201 S. College Street
NC0680/CP8
Charlotte, NC 28288-0608
Attention: Syndication Agency Services

Re: First Amended and Restated Credit Agreement dated as of May 25, 2006

Ladies and Gentlemen:

This Swingline Borrowing Notice is delivered to you under Section 2.4(b)(i) of
that certain First Amended and Restated Credit Agreement, dated as of May 25,
2006 (as the same may be further amended, restated, modified or supplemented
from time to time, the "Credit Agreement"), by and among American Capital
Strategies, Ltd., as the borrower (the "Borrower"), Wachovia Bank, National
Association, as the Administrative Agent and the Swingline Lender, and the
Lenders party thereto. All capitalized undefined terms used herein have the
meaning assigned to them in the Credit Agreement.

The undersigned, being a duly elected officer of the Borrower, holding the
office set forth below such officer's name, hereby gives irrevocable notice
pursuant to Section 2.4(b)(i) of the Credit Agreement, that the Borrower hereby
requests a Swingline Loan under the Credit Agreement, and in connection with
such request sets forth below the information relating to the Swingline Loan
required by the Credit Agreement and certifies as follows:

Date of Proposed Swingline Loan: [_______, 20__] (or, if that is not a Business
Day, the next Business Day)

Amount of Swingline Loan: $[________]



Total Swingline Loans Outstanding:$[________] (after giving effect to this
Swingline Loan)

Advances Outstanding: $[________] (after giving effect to this Swingline Loan)

1. All of the conditions applicable to the Extension of Credit requested herein
as set forth in the Credit Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Extension of Credit, including
those set forth in Article III of the Credit Agreement, and the following:



(a) The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of such date, before and after giving
effect to such Extension of Credit and to the application of the proceeds
therefrom, as though made on and as of such date;

(b) No event has occurred and is continuing, or would result from such Extension
of Credit or from the application of proceeds therefrom, which constitutes a
Default or Event of Default; and

(c) The Borrower is in compliance with each of its covenants set forth in the
Credit Agreement.

2. This Swingline Borrowing Notice is irrevocable.

[The Remainder Of This Page Is Intentionally Left Blank]



IN WITNESS WHEREOF, the undersigned has executed this Swingline Borrowing Notice
this ______ day of __________, ____.

AMERICAN CAPITAL STRATEGIES, LTD.,


a Delaware corporation



By:
Name:
Title:



SCHEDULE 2.4(d)

FORM OF SWINGLINE NOTE

SWINGLINE NOTE

_____ __, 2006

FOR VALUE RECEIVED, the undersigned AMERICAN CAPITAL STRATEGIES, LTD., a
Delaware corporation ("Borrower"), HEREBY PROMISES TO PAY to the order of
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association ("Swingline
Lender") at the offices of WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the "Administrative Agent") at the
Administrative Agent's address at 201 South College Street, Charlotte, North
Carolina 28288-0608, or at such other place as Administrative Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the aggregate unpaid amount of all
Swingline Loans made to the undersigned under the "Credit Agreement" (as
hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement.

This Swingline Note is issued pursuant to that certain First Amended and
Restated Credit Agreement dated as of May 25, 2006 by and among Borrower,
Administrative Agent, Swingline Lender and the other Persons signatory thereto
from time to time as Lenders (including all annexes, exhibits and schedules
thereto and as the same may be further amended, restated, modified or
supplemented from time to time, the "Credit Agreement"), and is entitled to the
benefit and security of the Credit Agreement and all of the other Credit
Documents. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Swingline Loan evidenced hereby
is made and is to be repaid. The date and amount of each Swingline Loan made by
Swingline Lender to Borrower, the rate of interest applicable thereto and each
payment made on account of the principal thereof, shall be recorded by
Administrative Agent on its books; provided that the failure of Administrative
Agent to make any such recordation shall not affect the obligations of Borrower
to make a payment when due of any amount owing under the Credit Agreement or
this Swingline Note in respect of the Swingline Loans made by Swingline Lender
to Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

Upon the occurrence and during the continuation of any Event of Default, this
Swingline Note may, as provided in the Credit Agreement, and without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other legal requirement of any kind (all of which are hereby
expressly waived by Borrower to the extent permitted by applicable law), be
declared, and immediately shall become, due and payable.



The Borrower agrees, in the event this Note or any portion hereof is collected
by law or through an attorney at law, to pay all reasonable costs of collection,
including, without limitation, reasonable attorneys' fees.

Time is of the essence with respect to this Swingline Note.

Except as provided in the Credit Agreement, this Swingline Note may not be
assigned by Lender to any Person.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



IN WITNESS WHEREOF,

the Borrower has executed this Swingline Note on the day and year first written
above.



AMERICAN CAPITAL STRATEGIES, LTD.,


a Delaware corporation



By:
Name:
Title:



SCHEDULE 2.10

FORM OF NOTICE OF CONVERSION/CONTINUATION

NOTICE OF CONVERSION/CONTINUATION

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of May 25, 2006 (as the same may be further amended, restated, modified
or supplemented from time to time, the "Credit Agreement"), by and among
American Capital Strategies, Ltd., as the borrower (the "Borrower"), Wachovia
Bank, National Association, as the Administrative Agent and the Swingline
Lender, and the Lenders party thereto. All capitalized undefined terms used
herein have the meaning assigned to them in the Credit Agreement.

The undersigned, being a duly elected officer of the Borrower, holding the
office set forth below such officer's name, hereby gives you irrevocable notice
pursuant to Section 2.10 of the Credit Agreement, that the Borrower hereby
requests to convert/continue certain outstanding Revolving Loans, and in
connection with such request sets forth below the information relating to such
conversion/continuation as required by the Credit Agreement and certifies as
follows:

[(a) Conversion.

Requested Date of Conversion : [_______, 20__] (or, if that is not a Business
Day, the next Business Day)

Amount and Alternative Lending Currency of Revolving Loan to be Converted:

 

Euro

English Pounds Sterling

Canadian Dollars

Dollars

Amount:

       

If the above amount is not in Dollars, the Dollar Equivalent of such amount is
$[_______].

Interest Rate of Revolving Loan to be Converted (check one of the below):



[ ]

Alternate Base Rate [ ] LIBOR





Interest Rate of Revolving Loan following Conversion (check one of the below):



[ ]

Alternate Base Rate [ ] LIBOR



LIBOR Interest Period (check one of the below):

[ ]

1-month period [ ] 2-month period



[ ]

3-month period [ ] 6-month period]



[(b) Continuation.

Requested Date of Continuation : [_______, 20__] (or, if that is not a Business
Day, the next Business Day)

Amount and Alternative Lending Currency of Revolving Loan to be Continued:

 

Euro

English Pounds Sterling

Canadian Dollars

Dollars

Amount:

       

If the above amount is not in Dollars, the Dollar Equivalent of such amount is
$[_______].

LIBOR Interest Period of Revolving Loan to be Continued (check one of the
below):

[ ]

1-month period [ ] 2-month period



[ ]

3-month period [ ] 6-month period]



1. We confirm the following:

(a) The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of such date, before and after giving
effect to such conversion/continuation, as though made on and as of such date;

(b) No event has occurred and is continuing, or would result from such
conversion/continuation, which constitutes a Default or Event of Default; and

(c) The Borrower is in compliance with each of its covenants set forth in the
Credit Agreement.

2. This Notice of Conversion/Continuation is irrevocable.

[The Remainder of This Page is Intentionally Left Blank]

AMERICAN CAPITAL STRATEGIES, LTD.,


a Delaware corporation



By:
Name:
Title:



SCHEDULE 2.18

SECTION 2.18 CERTIFICATE

___________, 20__

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of May 25, 2006 (as the same may be further amended, restated, modified
or supplemented from time to time, the "Credit Agreement"), by and among
American Capital Strategies, Ltd. (the "Borrower"), Wachovia Bank, National
Association, as the Administrative Agent (the "Agent"), and the Lenders party
thereto. All capitalized terms unless otherwise defined herein shall have the
meaning ascribed to them in the Credit Agreement.

The undersigned hereby certifies to Agent and Borrower that the undersigned is
not (i) a bank (as such term is used in Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the "Code")), (ii) a "10 percent shareholder"
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (iii)
a "controlled foreign corporation" described in section 881(c)(3)(C) of the
Code.




By: ______________________________
Name:_____________________________
Title: ______________________________





SCHEDULE 4.8

Existing Subsidiaries

1) American Capital Financial Services, Inc., a Delaware corporation
2) ACS Equities, L.P., a Delaware limited partnership
3) ACS Funding Trust I, a Delaware statutory trust
4) ACAS Business Loan LLC, 2002-2, a Delaware limited liability company
5) ACAS Business Loan LLC, 2003-1, a Delaware limited liability company
6) ACAS Business Loan LLC, 2003-2, a Delaware limited liability company
7) ACAS Business Loan Trust 2003-2, a Delaware statutory trust
8) ACAS Business Loan LLC, 2004-1, a Delaware limited liability company
9) ACAS Business Loan Trust 2004-1, a Delaware statutory trust
10) ACAS Business Loan LLC, 2005-1, a Delaware limited liability company
11) ACAS Business Loan Trust 2005-1, a Delaware statutory trust
12) American Capital-Asia, Ltd., a Delaware corporation
13) ACS Funding Trust II, a Delaware statutory trust
14) ACAS Equity Holdings Corp., a Delaware corporation
15) American Capital Asset Management, LLC, a Delaware limited liability company
16) Capital Placement Holdings, Inc., a Delaware corporation



SCHEDULE 4.16

LIENS ON CAPITAL STOCK OF SUBSIDIARIES

Pursuant to that Third Amended and Restated Loan Funding and Servicing Agreement
dated as of September 23, 2005, among ACS Funding Trust I, American Capital
Strategies, Ltd., Variable Funding Capital Corporation, JPMorgan Chase Bank,
Citigroup Global Markets Realty Corp., YC SUSI Trust, Bank of America, National
Association, Wachovia Capital Markets, LLC, Wachovia Bank, National Association
and Wells Fargo Bank, National Association (as amended from time to time), Liens
in favor of Wachovia Capital Markets, LLC, as Deal Agent in the following:

1. 100% of the beneficial ownership interest in ACAS Business Loan Trust 2003-2,
as evidenced by ACAS Business Loan Trust 2003-2 Trust Certificate (No.
2003-2-1), dated December 19, 2003.



SCHEDULE 4.26

CREDIT AND COLLECTION POLICY

(See Attached)



SCHEDULE 5.2(a)

COMPLIANCE CERTIFICATE

Reference is made to the First Amended and Restated Credit Agreement dated as of
May 25, 2006 (as the same may be further amended, restated, modified or
supplemented from time to time, the "Credit Agreement") among American Capital
Strategies, Ltd., a Delaware corporation, as the Borrower, Wachovia Bank,
National Association, as Administrative Agent and Swingline Lender and the
Lenders party thereto. Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement.

Pursuant to Section 5.2(a) of the Credit Agreement, _________________, the duly
authorized __________________ of American Capital Strategies, Ltd., hereby
certifies to the Administrative Agent and the Lenders the following:

The financial statements delivered pursuant to Section 5.1(a) and 5.1(b) of the
Credit Agreement fairly present the financial position of the Borrower and its
Consolidated Subsidiaries for the periods indicated in such financial statements
in conformity with GAAP applied on a consistent basis.

During the period covering such financial statements the Borrower observed or
performed in all material respects all of its covenants and other agreements,
and satisfied in all material respects every condition, contained in the Credit
Agreement to be observed, performed or satisfied by the Borrower.

The undersigned Responsible Officer has no knowledge of any Default or Event of
Default.

Dated as of _________________.

AMERICAN CAPITAL STRATEGIES, LTD.


a Delaware corporation



By:
Name:
Title:



SCHEDULE 5.2(b)

FORM OF MONTHLY REPORT

[See attached]



SCHEDULE 5.29

EXISTING DEBT

 

Outstanding Balance

Facility Commitment

Wachovia Syndicated CP Conduit Facility (VFCC)

$782,139,343

$1,000,000

Harris Nesbit Conduit Facility (BMO)

$0

$125,000,000

ACAS Business Loan Trust 2003-2

$238,391

$238,391

ACAS Business Loan Trust 2004-1

$409,771,976

$409,771,976

ACAS Business Loan Trust 2005-1

$830,000,000

$830,000,000

Repurchase agreements (TRS)

$6,000,000

$250,000,000

Unsecured Note A, September 1, 2009

$82,000,000

$82,000,000

Unsecured Note B, September 1, 2011

$85,000,000

$85,000,000

Unsecured Note 2005-A, August 1, 2010

$126,000,000

$126,000,000

Unsecured Note 2005-B, October 20, 2020

$75,000,000

$75,000,000

Unsecured Note 2006-A and B, February 9, 2011

$23,165,850

$23,165,850

   

Total

$2,419,315,560

$3,006,176,217

 

SCHEDULE 9.2

LENDERS DOMESTIC LENDING OFFICE AND FOREIGN LENDING OFFICE

LENDER

DOMESTIC LENDING OFFICE

FOREIGN LENDING OFFICE

Wachovia Bank, National Association

201 South College Street

NC0680/CP8

Charlotte, North Carolina 28288-0608

Attention: Syndication Agency Services

Telephone: (704) 374-2698

Facsimile: (704) 383-0288

Wachovia Bank, NA
3 Bishopsgate
London EC2N-0000

Branch Banking & Trust Company

8200 Greensboro Drive, Suite 1000

McLean, VA 22102

Attention: James E. Davis

Telephone: (703) 442-5561

Facsimile: (703) 442-4025

N/A

JPMorgan Chase Bank, N.A.

One Chase Manhattan Plaza
New York, NY 10021

N/A

Citicorp North America Inc.

399 Park Avenue, 16th Floor
New York, NY 10043

Attention: Catherine Morrow

Telephone: (212) 816-3863

Facsimile: (646) 291-1723

N/A

Harris Nesbitt Financing, Inc.

115 South LaSalle Street
Chicago, IL 60603

Attention: Joyce Kidd

Telephone: (312) 461-4173

Facsimile: (312) 293-8348

N/A

UBS Loan Finance LLC

299 Park Avenue

New York, NY 10171

N/A

Fortis Capital Corp.

520 Madison Avenue, 3rd Floor

New York, NY 10022

Telephone: (212) 340-5472

Facsimile: (212) 340-5320

N/A

WestLB AG, New York Branch

1211 Avenue of the Americas

New York, NY 10036

Attention: John Moorhead

Telephone: (212) 852-6248

Facsimile: (212) 852-6156

N/A

Dresdner Bank AG, New York and Grand Cayman Branches

1301 Avenue of the Americas

New York, NY 10019

Attention: Stephanie Pariot

Telephone: (212) 969-2700

N/A

Credit Suisse, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Jay Chall

Telephone: (212) 325-9010

Facsimile: (212) 743-1843

N/A

HSBC Bank USA, National Association

1 HSBC Center

Buffalo, NY 14203

Attention: Donna L. Riley

Telephone: (716) 841-4178

Facsimile: (716) 841-0269

N/A

Bank of America, N.A.

901 Main Street -- 66th Floor

Dallas, TX 75202

Attention: Elizabeth Kurilecz

Telephone: (214) 209-0975

Facsimile: (214) 209-1027

N/A

Bayerische Hypo-Und Vereinsbank AG

150 East 42nd Street

New York, NY 10017

Attention: Michael Davis

Telephone: (212) 672-5419

Facsimile: (212) 672-5898

N/A

Royal Bank of Canada

One Liberty Plaza -- 4th Floor

New York, NY 10006

Attention: Evan Glass

Telephone: (212) 428-6228

Facsimile: (212) 428-6201

N/A

Calyon, New York Branch

1301 6th Avenue

New York, NY 10019

Attention: Ken Ricciardi

Telephone: (212) 261-7348

Facsimile: (212) 261-3438

N/A

Bear Stearns Corporate Lending Inc.

383 Madison Avenue, 8th Floor

New York, NY 10179

Attention: Randall Trombley

Telephone: (212) 272-8871

Facsimile: (212) 272-9184

N/A

Union Bank of California, N.A.

400 California Street

San Francisco, CA 94104

Attention: Eric George

Telephone: (213) 236-7716

Facsimile: (213) 236-7637

N/A

Fifth Third Bank

38 Fountain Square Plaza

Cincinnati, OH 45263

Attention: Jennifer Schwartz

Telephone: (513) 534-7167

Facsimile: (513) 534-6479

N/A

PNC Bank N.A.

808 17th Street, NW

Washington, DC 20006

Attention: Christine Whitney

Telephone: (202) 835-5087

Facsimile: (202) 835-5314

N/A

Regions Financial Corporation

417 20th Street North

Birmingham, AL 35203

Attention: David Waller

Telephone: (205) 326-7063

Facsimile: (205) 326-7788

N/A

Wells Fargo Bank, National Association

70 East 55th Street, 11th Floor

New York, NY 10022

Attention: Lori Ross

Telephone: (212) 836-4022

Facsimile: (212) 593-5241

N/A

Sovereign Bank

2191 W. Union Boulevard

Second Floor

Bethlehem, PA 18018

Attention: Kimberly Tavares

Telephone: (610) 317-8693

Facsimile: (610) 317-8620

N/A

Chevy Chase Bank

7501 Wisconsin Avenue

Bethesda, MD 20814

Attention: Jennifer L. Frank

Telephone: (240) 497-7740

Facsimile: (240) 497-7718

N/A

Société Générale

1221 Avenue of the Americas

New York, NY 10020

Attention: Edith Hornick

Telephone: (212) 278-6079

Facsimile: (212) 278-7569

N/A

 

SCHEDULE 9.6(c)

[FORM OF]
COMMITMENT TRANSFER SUPPLEMENT

Reference is made to the First Amended and Restated Credit Agreement, dated as
of May 25, 2006 (as the same may be further amended, restated, modified or
supplemented from time to time, the "Credit Agreement"), by and among American
Capital Strategies, Ltd., a Delaware corporation (the "Borrower"), the lenders
from time to time party thereto (the "Lenders") and Wachovia Bank, National
Association, as Administrative Agent for the Lenders (the "Administrative
Agent"). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings provided in the Credit Agreement.

__________________________________ (the "Transferor Lender") and
_________________________ (the "Purchasing Lender") agree as follows:

1. For an agreed consideration, the Transferor Lender hereby irrevocably sells
and assigns to the Purchasing Lender, and the Purchasing Lender hereby
irrevocably purchases and assumes from the Transferor Lender, as of the Transfer
Funding Date (as defined below), (a) all of the Transferor Lender's rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as set forth on Schedule 1, and all
instruments delivered pursuant thereto to the extent related to the principal
amount and Commitment Percentage set forth on Schedule 1 attached hereto of all
of such outstanding rights and obligations of the Transferor Lender under the
respective facilities set forth on Schedule 1 (including any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Transferor Lender (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as, the "Assigned Interest"). Such sale and assignment is without
recourse to the Transferor Lender and, except as expressly provided in this
Commitment Transfer Supplement, without representation or warranty by the
Transferor Lender.

2. The Transferor Lender (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Commitment Transfer Supplement and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any



collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Documents; and (c) in the case of an assignment of
the entire remaining amount of the Transferor Lender's Commitments, attaches any
Note(s) held by it evidencing the Assigned Interest and requests that the
Administrative Agent exchange the attached Note(s) for a new Note(s) payable to
the Purchasing Lender.

3. The Purchasing Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Commitment Transfer Supplement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date (as defined below), it shall be bound by the provisions of
the Credit Documents as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder and (iii) it has
received a copy of the Credit Agreement, together with copies of the financial
statements delivered pursuant to Section 5.1 thereof, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment Transfer Supplement and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender; (b) agrees that it will (i) independently and without reliance
upon the Transferor Lender, the Administrative Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto and (ii) perform in accordance
with its terms all the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender including, if it is organized
under the laws of a jurisdiction outside the United States, its obligations
pursuant to Section 2.18 of the Credit Agreement; and (c) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Credit Documents or any other instrument or document furnished pursuant hereto
or thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto.

4. The effective date of this Commitment Transfer Supplement shall be ________
___, 20__ (the "Effective Date"). Following the execution of this Commitment
Transfer Supplement, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Effective Date.

5. The funding date for this Commitment Transfer Supplement shall be ________
___, 20__ (the "Transfer Funding Date"). On the Transfer Funding Date, any
registration and processing fee shall be due and payable to the Administrative
Agent pursuant to Section 9.6 of the Credit Agreement.



6. Upon such acceptance, recording and payment of applicable registration and
processing fees, from and after the Transfer Funding Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Purchasing
Lender whether such amounts have accrued prior to the Transfer Funding Date or
accrue subsequent to the Transfer Funding Date. The Transferor Lender and the
Purchasing Lender shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Transfer Funding Date or, with
respect to the making of this assignment, directly between themselves.

7. From and after the Transfer Funding Date, (a) the Purchasing Lender shall be
a party to the Credit Agreement and, to the extent provided in this Commitment
Transfer Supplement, have the rights and obligations of a Lender thereunder and
under the other Credit Documents and shall be bound by the provisions thereof
and (b) the Transferor Lender shall, to the extent provided in this Commitment
Transfer Supplement, relinquish its rights and be released from its obligations
under the Credit Agreement.

8. This Commitment Transfer supplement shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



SCHEDULE 1
TO COMMITMENT TRANSFER SUPPLEMENT

Effective Date: ________, 20__

Name of Transferor Lender: ________________

Name of Purchasing Lender: ________________

Transfer Funding Date of Assignment: ________________

Assigned Interest:

Facility Assigned

Principal Amount of Commitment/Loans Assigned

Commitment Percentage Assigned(1)

Revolving Loan

$

%

           

 

[NAME OF PURCHASING LENDER]

By:
Name:
Title:

[NAME OR TRANSFEROR LENDER]

By:
Name:
Title:

Accepted:

Consented to (if required):

WACHOVIA BANK,
NATIONAL ASSOCIATION
as the Administrative Agent,
Swingline Lender and Issuing Lender

By:
Name:
Title:

AMERICAN CAPITAL STRATEGIES, LTD.,
a Delaware corporation, as the Borrower

By:
Name:
Title:

 

 

 

 

 

(1) Calculate the Commitment Percentage that is assigned to at least 9 decimal
places and show as a percentage of the aggregate commitments of all Lenders.